Exhibit 10.2

EXECUTION COPY

 

 

 

$79,000,000

AMENDED AND RESTATED TERM LOAN AGREEMENT

among

WHEELING-PITTSBURGH CORPORATION,

WHEELING-PITTSBURGH STEEL CORPORATION,

as Borrower,

The Lenders from Time to Time Parties Hereto,

and

ESSAR STEEL HOLDINGS LIMITED,

as Administrative Agent

Dated as of May 5, 2008

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1.    DEFINITIONS    1

1.1

   Defined Terms    1

1.2

   Other Definitional Provisions    19 SECTION 2.    AMOUNT AND TERMS OF
COMMITMENTS    19

2.1

   Consolidation of Loans    19

2.2

   [Intentionally Reserved]    19

2.3

   Repayment of Loans    19

2.4

   [Intentionally Reserved]    19

2.5

   Optional Prepayments    20

2.6

   Mandatory Prepayments    20

2.7

   [Intentionally Reserved]    20

2.8

   [Intentionally Reserved]    20

2.9

   Interest Rates and Payment Dates    20

2.10

   Computation of Interest and Fees    21

2.11

   Inability to Determine Interest Rate    21

2.12

   Pro Rata Treatment and Payments    21

2.13

   Requirements of Law    22

2.14

   Taxes    23

2.15

   Indemnity    25

2.16

   Change of Lending Office    25 SECTION 3.    REPRESENTATIONS AND WARRANTIES
   26

3.1

   Financial Condition    26

3.2

   No Change    27

3.3

   Existence; Compliance with Law    27

3.4

   Power; Authorization; Enforceable Obligations    27

3.5

   No Legal Bar    28

3.6

   Litigation    28

3.7

   No Default    28

3.8

   Ownership of Property; Liens    28

3.9

   Intellectual Property    28

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

3.10

   Taxes    29

3.11

   Federal Regulations    29

3.12

   Labor Matters    29

3.13

   ERISA    29

3.14

   Investment Company Act; Other Regulations    30

3.15

   Subsidiaries    30

3.16

   [Intentionally Reserved]    30

3.17

   Environmental Matters    30

3.18

   Accuracy of Information, etc    31

3.19

   Security Documents    32

3.20

   Solvency    32

3.21

   Regulation H    32

3.22

   Senior Indebtedness    32

3.23

   Insurance    33

3.24

   Deposit and Disbursement Accounts    33

3.25

   Government Contracts    33

3.26

   Customer and Trade Relations    33

3.27

   Bonding; Licenses    33

3.28

   Off Balance Sheet Transactions    33

3.29

   Inactive Subsidiaries    33 SECTION 4.    CONDITIONS PRECEDENT    33

4.1

   Conditions to Effectiveness    33 SECTION 5.    AFFIRMATIVE COVENANTS    35

5.1

   Financial Statements    35

5.2

   Certificates; Other Information    36

5.3

   [Intentionally Reserved]    37

5.4

   Payment of Obligations    38

5.5

   Maintenance of Existence; Compliance    38

5.6

   Maintenance of Property    38

5.7

   Insurance    38

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

5.8

   Inspection of Property; Books and Records; Discussions    42

5.9

   Notices    42

5.10

   [Intentionally Reserved]    43

5.11

   Environmental Laws    43

5.12

   Additional Collateral, etc    44

5.13

   Further Assurances    45 SECTION 6.    NEGATIVE COVENANTS    46

6.1

   [Intentionally Reserved]    46

6.2

   Indebtedness    46

6.3

   Liens    47

6.4

   Fundamental Changes    48

6.5

   Disposition of Property    49

6.6

   Restricted Payments    49

6.7

   Capital Expenditures    49

6.8

   Investments    50

6.9

   Optional Payments and Modifications of Certain Agreements    51

6.10

   Transactions with Affiliates    52

6.11

   Sales and Leasebacks    52

6.12

   Swap Agreements    52

6.13

   Changes in Fiscal Periods    52

6.14

   Clauses Restricting Subsidiary Distributions    52

6.15

   Lines of Business    53

6.16

   [Intentionally Reserved]    53

6.17

   Restrictions on WP Steel Venture    53

6.18

   Excluded Foreign Subsidiaries    53

6.19

   Restriction on Facilitation of Indebtedness    53 SECTION 7.    EVENTS OF
DEFAULT    53

7.1

   Events of Default    53

7.2

   Actions and Notices of the Administrative Agent    56 SECTION 8.    THE
ADMINISTRATIVE AGENT    57

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

8.1

   Appointment    57

8.2

   Delegation of Duties    57

8.3

   Exculpatory Provisions    57

8.4

   Reliance by Administrative Agent    57

8.5

   Notice of Default    58

8.6

   Non-Reliance on Administrative Agent and Other Lenders    58

8.7

   Indemnification    59

8.8

   Agent in Its Individual Capacity    59

8.9

   Successor Administrative Agent    59 SECTION 9.    MISCELLANEOUS    60

9.1

   Amendments and Waivers    60

9.2

   Notices    61

9.3

   No Waiver; Cumulative Remedies    62

9.4

   Survival of Representations and Warranties    62

9.5

   Payment of Expenses and Taxes    62

9.6

   Successors and Assigns; Participations and Assignments    63

9.7

   Adjustments; Set-off    65

9.8

   Counterparts    66

9.9

   Severability    66

9.10

   Integration    66

9.11

   GOVERNING LAW    66

9.12

   Submission To Jurisdiction; Waivers    66

9.13

   Acknowledgements    67

9.14

   Releases of Guarantees and Liens    67

9.15

   Confidentiality    68

9.16

   WAIVERS OF JURY TRIAL    68

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:    1.1A    Mortgaged Property 1.1E    Profit Sharing Note Terms 1.1F
   Environmental Budget 3.4    Consents, Authorizations, Filings and Notices 3.8
   Ownership of Property; Liens 3.10    Tax Claims 3.13    ERISA Matters 3.15   
Subsidiaries 3.19(a)    UCC Filing Jurisdictions 3.19(b)-1    Mortgage Filing
Jurisdictions 3.19(b)-2    Owned and Leased Real Property 3.23    Insurance 3.24
   Deposit and Disbursement Accounts 3.25    Government Contracts 3.27   
Bonding; Licenses 5.12(b)    Commercially Reasonable Efforts Leasehold Mortgages
6.2(d)    Existing Indebtedness 6.3(f)    Existing Liens 6.10    Affiliate
Transactions 6.17    WP Steel Venture Activities EXHIBITS:    A    Form of Ratio
and Compliance Certificate B    Form of Closing Certificate C    Form of
Assignment and Assumption D    Form of Exemption Certificate E    Form of
Perfection Certificate F    Form of Affiliate Guarantor Consent

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED TERM LOAN AGREEMENT (this “Agreement”), dated as of May 5,
2008, among Wheeling-Pittsburgh Corporation, a Delaware corporation
(“Holdings”), Wheeling-Pittsburgh Steel Corporation, a Delaware corporation (the
“Borrower”), ESSAR STEEL HOLDINGS LIMITED and any other lender from time to time
party to this Agreement (the “Lenders”) and ESSAR STEEL HOLDINGS LIMITED, as
administrative agent (in such capacity, the “Administrative Agent”).

WHEREAS, Holdings, Borrower, Lloyds TSB Bank plc, as documentation agent,
Australia and New Zealand Banking Group Limited, as syndication agent, Royal
Bank of Canada, as administrative agent (the “Prior Administrative Agent”),
Emergency Steel Loan Guarantee Board, as federal guarantor, West Virginia
Housing Development Fund, as state guarantor, and the lenders from time to time
party thereto prior to the date hereof (the “Prior Lenders”), are parties to
that certain Term Loan Agreement dated as of July 31, 2003 (as amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Prior Loan Agreement”), pursuant to which the Prior Lenders agreed to make
term loans to Borrower in the amount of two hundred fifty million dollars
($250,000,000) in the aggregate;

WHEREAS, effective as of the date hereof Essar Steel Holdings Limited has
acquired the Loans from the Prior Lenders pursuant to the Essar Assignment (as
defined below) and is the sole remaining Lender under the Prior Loan Agreement;
and

WHEREAS, the Borrower, Holdings, the Prior Administrative Agent and the Lender
have agreed to amend and restate the Prior Loan Agreement on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on such day
and (b) the Federal Funds Effective Rate in effect on such day plus  1/2 of 1%.
For purposes hereof: “Prime Rate” shall mean, for any day, the rate of interest
per annum determined from time to time by JPMorgan Chase Bank, N.A. as its prime
commercial lending rate for United States dollar loans in the United States for
such day (the Prime Rate not being intended to be the lowest rate of interest
charged by JPMorgan Chase Bank, N.A. in connection with extensions of credit to
debtors). Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

1



--------------------------------------------------------------------------------

“Administrative Agent”: Essar Steel Holdings Limited, in its capacity as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Affiliate Guarantee Agreement”: collectively, the Affiliate Guarantee Agreement
dated as of July 31, 2003 executed and delivered by Holdings, WP Steel Venture
and each Subsidiary Guarantor, and the Affiliate Guarantee Agreement dated as of
December 7, 2007 executed and delivered by Esmark.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Loans at such time to the
Loans of all Lenders at such time.

“Agreement”: as defined in the preamble hereto.

“Applicable Margin”: 0.50% per annum.

“Assignee”: as defined in Section 9.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit C.

“Bankruptcy Court”: the United States Bankruptcy Court for the Northern District
of Ohio.

“Benefited Lender”: as defined in Section 9.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Availability”: as defined under the Revolving Loan Agreement on the
date hereof (as such definition and the terms used therein may be amended or
otherwise modified from time to time, except that if any such amendment or other
modification is not satisfactory to the Required Lenders, such definition, for
purposes of this Agreement, shall be subject to such adjustments as the
Administrative Agent may reasonably require in order for the calculation of the
Borrowing Availability to be as consistent as practicable with the calculation
thereof prior to such amendment or other modification); provided that after the
Commitment Termination Date (subject to the satisfaction of the Required Lenders
with the relevant defined terms and, in the absence of such satisfaction,
subject to such adjustments as the Administrative Agent may reasonably require
in order for the following calculation

 

2



--------------------------------------------------------------------------------

to be as consistent as practicable with the calculation of Borrowing
Availability under the Revolving Loan Agreement prior to the Commitment
Termination Date (with such adjustments thereto as may have been made as
provided above)), “Borrowing Availability” shall mean, with respect to the
revolving credit facility which replaces or refinances the Revolving Loan
Agreement, an amount equal to the excess of (a) the lesser of (i) the total
revolving commitment then in effect thereunder and (ii) the borrowing base, if
any, then in effect, in each case after giving effect to reserves taken by the
applicable agent under such replacement facility, over (b) an amount equal to
the sum of (i) the aggregate principal amount of all revolving loans then
outstanding thereunder, (ii) the aggregate then undrawn and unexpired amount of
any letters of credit then outstanding thereunder, (iii) the aggregate amount of
drawings under letters of credit thereunder that have not then been reimbursed
by the Borrower and (iv) the aggregate principal amount of any swing line loans
then outstanding thereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Loans, such day is also a day for
trading by and between banks in Dollar deposits in the applicable interbank
eurodollar market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two named rating agencies cease publishing ratings of commercial

 

3



--------------------------------------------------------------------------------

paper issuers generally, and maturing within six months from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the United States government; (e) securities with maturities of one
year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government and which are rated at least A by S&P or A by Moody’s;
(f) securities with maturities of six months or less from the date of
acquisition fully backed by irrevocable standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“Change of Control”: the occurrence of any of the following: (a) Esmark shall
cease to own 100% of the Voting Interests in WPC or Esmark Steel Service Group,
Inc. (“ESSG”); or (b) any Person or two or more Persons acting in concert other
than Franklin Mutual Advisers LLC shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934), directly or indirectly, of Voting
Interests of Esmark (or other securities convertible into such Voting Interests)
representing 20% or more of the combined voting power of all Voting Interests of
Esmark; or (c) any Person or two or more Persons acting in concert other than
Franklin Mutual Advisers LLC shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of control over Voting Interests of Esmark
(or other securities convertible into such Voting Interests) representing 20% or
more of the combined voting power of all Voting Interests of Esmark; or (d) WPC
shall cease to own 100% of the Equity Interests in Wheeling-Pittsburgh Steel
Corporation; or (e) Esmark or any of its Subsidiaries Disposes of property in a
single or series of Dispositions (other than Dispositions permitted under
Section 6.5(a) through (d), inclusive) valued in the aggregate in excess of 5%
of the total book value of the assets of Esmark and its subsidiaries; provided
that the execution and delivery and consummation of the transaction contemplated
by the Purchase Agreement shall not constitute a “Change of Control” hereunder.

“Closing Date”: August 1, 2003.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Coke Plant Joint Venture”: the joint venture known as Mountain State Carbon,
LLC by and between the Borrower and SNA Carbon, LLC (“SNA”), a Delaware limited
liability company and wholly-owned subsidiary of Severstal North America, Inc.,
a Delaware corporation, pursuant to the Amended and Restated Limited Liability
Company Agreement of Mountain State Carbon, LLC dated as of September 29, 2005
between the Borrower and SNA (the “Mountain State Carbon LLC Agreement”).

 

4



--------------------------------------------------------------------------------

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is created by any Security Document.

“Collateral Agent”: Wilmington Trust Company in its capacity as Collateral Agent
under the Security Documents or its successor appointed in accordance with the
terms thereof.

“Commitment Termination Date”: as defined under the Revolving Loan Agreement.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that after
the effective date of the Plan of Reorganization is under common control with
the Borrower within the meaning of Section 4001 of ERISA or is part of a group
that includes the Borrower and that is treated as a single employer under
Section 414 of the Code.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, Proceeds from any Business
Interruption Insurance claims, or other such claims made in 2005, shall not be
included in the definition of Consolidated EBITDA, (e) non-cash deferred
compensation (provided, that any cash payment made in future periods on account
of such deferred compensation expense shall be deducted from Consolidated Net
Income for such future periods), (f) any extraordinary unusual or nonrecurring
expenses or losses, and losses on sales outside of the ordinary course of
business, (g) non-cash charges in connection with buyout payments, VEBA Trust
and profit sharing payments made to employees, (h) compensation paid in Capital
Stock of Holdings or any of its Subsidiaries, (i) contributions by the Borrower
to the VEBA Trust of Capital Stock of Holdings (including amounts contributed on
the Closing Date), and (j) any non-cash charges in connection with other
post-retirement employee benefits (OPEB), and minus, (a) to the extent included
in the statement of such Consolidated Net Income for such period, the sum of
(i) interest income, (ii) any extraordinary, unusual or non-recurring income or
gains (including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on the sales of
assets outside of the ordinary course of business) and (iii) any other non-cash
income (it being understood that non-cash income representing equity in the
earnings of a joint venture shall be calculated to be net of cash dividends
received by Holdings and its Subsidiaries on account of ownership interests in
such joint venture), (b) any cash payments made during such period in respect of
items described in clause (e) above subsequent to the fiscal quarter in which
the relevant non-cash expenses or losses were reflected as a charge in the
statement of Consolidated Net Income, (c) cash pension expenses in excess of
those included in the statement of Consolidated Net Income for such period and
(d) cash expenses relating to other post-retirement employee benefits (OPEB) to
the extent not included in the statement of Consolidated Net Income, all as
determined on a consolidated basis. In connection with any Material Acquisition,
Holdings shall provide the Administrative Agent with (i) a certificate of a
responsible officer of the selling Person, in form and substance reasonably
satisfactory to the Administrative Agent, certifying as to the Consolidated
EBITDA attributable to the property being sold by such Person during each of the
previous two fiscal years and any interim fiscal period and (ii) any other
information reasonably requested by the Administrative Agent in connection with
the Material Acquisition.

 

5



--------------------------------------------------------------------------------

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of Holdings and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of
Holdings or is merged into or consolidated with Holdings or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of Holdings) in which Holdings or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Holdings or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary of Holdings to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation (other than under any Loan Document) or Requirement of Law applicable
to such Subsidiary.

“Constitutive Documents”: as defined in Section 4.1(j).

“Consumers Mining”: Consumers Mining Company, a Pennsylvania corporation.

“Continuing Directors”: the directors of Holdings on the Effective Date and each
other director, if, in each case, such other director’s nomination for election
to the board of directors of Holdings is recommended by at least a majority of
the then Continuing Directors.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Conversion Exercise Notice”: as defined in Section 9.16(a).

“Convertible Promissory Notes”: those certain Senior Subordinated Unsecured
Convertible Promissory Notes issued by Holdings in the aggregate principal
amount of $50,000,000 pursuant to, and in substantially the form attached to,
that certain Note Purchase Agreement dated as of March 15, 2007, between
Holdings and each investor a party thereto.

“Current Asset Intercreditor Agreement”: the Intercreditor Agreement, dated as
of July 31, 2003, among Holdings, the Borrower, certain of their Subsidiaries,
the inventory and receivables security agent under the Revolving Loan Agreement
and the Collateral Agent.

“Default”: any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$”: dollars in lawful currency of the United States.

 

6



--------------------------------------------------------------------------------

“Domestic Subsidiary”: any Subsidiary of Holdings organized under the laws of
any jurisdiction within the United States.

“E2 Acquisition”: the acquisition and related transactions described in the
Purchase and Sale Agreement, dated as of August 1, 2007, by and among Mittal
Steel USA Inc., ISG Sparrows Point LLC, ISG Acquisition Inc., Mittal Steel
USA—Venture Inc., ISG Technologies Inc., Mittal Steel USA - Railways Inc.,
Bethlehem Acquisition Co. and BIP Acquisition Sub, Inc.

“E2 Transaction Costs”: transaction costs paid or payable in connection with the
E2 Acquisition.

“Effective Date”: May 5, 2008 or, if later, the first date on which all of the
conditions precedent set forth in Section 4.1 have been satisfied or waived by
the Administrative Agent.

“Environmental Indemnity Agreement”: the Environmental Indemnity, dated as of
July 31, 2003, by Holdings and Borrower in favor of the Administrative Agent and
the Lenders.

“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, codes, decrees, guidelines, agreements with or requirements of any
Governmental Authority or other Requirements of Law (including principles of
common law) regulating, relating to or imposing liability or standards of
conduct concerning protection of the environment, natural resources or of human
health or employee health and safety, as has been, is now or may at any time
hereafter be, in effect.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions, and any other authorization pursuant
to any Environmental Law.

“Equity Interests”: with respect to any Person, shares of capital stock of (or
other ownership or profit interests in) such Person, warrants, options or other
rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Esmark”: Esmark Incorporated, a Delaware corporation.

“Essar Assignment”: the Assignment and Assumption made by each of the Prior
Lenders and the Prior Administrative Agent in favor of Essar Steel Holdings
Limited, as assignee of the Loans hereunder, and effective as of the date
hereof, which shall be in the form of Exhibit C hereto with such changes as
Essar Steel Holdings Limited may reasonably require.

 

7



--------------------------------------------------------------------------------

“ESSG Term Loan Agreement”: the Term Loan Agreement dated as of the date hereof
among Esmark Steel Service Group, Inc. as borrower, Esmark, the other loan
parties party thereto, the lenders party thereto and Essar Steel Holdings
Limited, as administrative agent.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Loan, the rate per annum determined on the basis of the rate for
deposits in Dollars for a period equal to such Interest Period commencing on the
first day of such Interest Period appearing on Page 3750 of the Telerate screen
as of 11:00 A.M., London time, two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on Page 3750 of the
Telerate screen (or otherwise on such screen), the “Eurodollar Rate” shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent
(including Page LIBO 01) or, in the absence of such availability, by reference
to the rate at which JPMorgan Chase Bank, N.A. is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.

“Event of Default”: any of the events specified in Section 7.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excluded Foreign Subsidiary”: any Foreign Subsidiary in respect of which either
(a) the pledge of all of the Capital Stock of such Subsidiary as Collateral or
(b) the guaranteeing by such Subsidiary of the Obligations, would, in the good
faith judgment of the Borrower, result in adverse tax consequences to the
Borrower.

“Existing Credit Policies”: the credit policies and procedures of the Borrower
as in effect on the Effective Date.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it.

“Foreign Subsidiary”: any Subsidiary of Holdings that is not a Domestic
Subsidiary.

“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrower, Indebtedness in respect of the Loans.

 

8



--------------------------------------------------------------------------------

“Funding Office”: the office of the Administrative Agent specified in
Section 9.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 6.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 3.1(a).

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory, supervisory or administrative functions of or pertaining to
government, any securities exchange and any self-regulatory organization
(including the National Association of Insurance Commissioners).

“Group Members”: the collective reference to Holdings, the Borrower and their
respective Subsidiaries.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Holdings”: Wheeling-Pittsburgh Corporation, a Delaware corporation.

“Inactive Subsidiary”: a Subsidiary which (i) owns no assets, (ii) engages in no
business and (iii) has no Indebtedness.

 

9



--------------------------------------------------------------------------------

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person (other than the Power Service Agreement Accounting Lease), (f) all
obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, (g) the liquidation value of all redeemable preferred
Capital Stock of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and (j) for the
purposes of Section 7.1(e) only, all obligations of such Person in respect of
Swap Agreements. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.

“Insolvency”: with respect to any Multiple Employer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Interest Payment Date”: as to any Loan, the last day of the Interest Period for
such Loan and the date of any repayment or prepayment made in respect thereof.

“Interest Period”: as to any Loan, (a) initially, the period commencing on the
Effective Date and ending three months thereafter; and (b) thereafter, each
period commencing on the last day of the immediately preceding Interest Period
applicable to such Loan and ending three months thereafter; provided that, all
of the foregoing provisions relating to Interest Periods are subject to the
following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day; and

 

10



--------------------------------------------------------------------------------

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Investments”: as defined in Section 6.8.

“Joint Ventures”: Ohio Coatings Company, an Ohio corporation, Feralloy-Wheeling
Specialty Processing Co., a Delaware partnership, and the Coke Plant Joint
Venture.

“Junction Note”: the 7% Note in the aggregate principal amount of $3,000,000
issued to Junction Industries, Inc.

“Junior Current Asset Security Agreement”: the Junior Current Asset Security
Agreement dated July 31, 2003 executed and delivered by Holdings, the Borrower
and each of their Domestic Subsidiaries in favor of the Collateral Agent for the
benefit of the Administrative Agent, the Lenders and the other secured parties
party thereto.

“JV Pledge Agreements”: the JV Pledge Agreements dated July 31, 2003 executed
and delivered by the Borrower in favor of the Collateral Agent for the benefit
of the Administrative Agent, the Lenders and the other secured parties party
thereto with respect to the Borrower’s interests in each of the Joint Ventures.

“JV Supply Agreements”: collectively, (i) the Raw Materials Supply Agreement,
dated as of March 25, 1994, between the Borrower and Ohio Coatings Company,
(ii) the Amended and Restated Supply Agreement, dated as of March 29, 1993,
between the Borrower and Wheeling-Nisshin, Inc. and (iii) the Processing
Agreement, dated as of March 15, 1999, between the Borrower and
Wheeling-Nisshin, Inc., and (iv) the Coke Supply Agreement, dated as of
September 29, 2005, between the Borrower and Mountain State Carbon LLC.

“Lenders”: as defined in the preamble hereto.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loans”: as defined in Section 2.1.

“Loan Documents”: this Agreement, the Security Documents, the Affiliate
Guarantee Agreement, the Environmental Indemnity Agreement, the PPE Access
Agreement and the Notes.

“Loan Parties”: each Group Member that is a party to a Loan Document.

 

11



--------------------------------------------------------------------------------

“Master Labor Agreement”: the Agreement, dated August 1, 2003, between Holdings,
the Borrower and the United Steelworkers of America, AFL-CIO-CLC Production &
Maintenance Office & Clerical Nurses Plant Protection.

“Material Acquisition”: any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by Holdings and its Subsidiaries in excess of $1,000,000.

“Material Adverse Effect”: a material adverse effect on (a) the business,
property, performance, prospects, operations, assets, liabilities or condition
(financial or otherwise) of the Borrower and its Subsidiaries taken as a whole,
(b) the validity or enforceability of this Agreement, any of the other Loan
Documents, or any of the material rights or remedies of the Administrative
Agent, the Collateral Agent or the Lenders hereunder or thereunder, or (c) the
ability of the Borrower to repay the Obligations or of the Loan Parties to
perform their obligations under the Loan Documents.

“Material Environmental Loss”: the collective reference to the items set forth
in (a) and (b) below, to the extent arising out of any Environmental Law or with
respect to any Materials of Environmental Concern that either (i) exceed
$2,500,000 individually, or $5,000,000 in the aggregate, or (ii) would have a
Material Adverse Effect: (a) any costs to any Group Member relating to
investigative, removal, remedial or other response activities, compliance costs,
compensatory damages, natural resource damages, punitive damages, fines,
penalties and any associated engineering, legal and other professional fees
(including without limitation, costs of defending or asserting any claim) in
connection with any of the foregoing and (b) any other losses to any Group
Member; provided that any costs expended for the environmental issues set forth
on the Environmental Reserves Table and Capital Expenditure Table attached as
Attachment B of the React Report up to the amounts set forth in such tables,
and, to the extent not included in such amounts, any costs incurred in any
fiscal year up to the budgeted amount set forth in Schedule 1.1F for such fiscal
year, shall be excluded from the calculation of any Material Environmental Loss.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, asbestos, polychlorinated
biphenyls, urea-formaldehyde insulation, molds, pollutants, contaminants,
radioactive substances, or other substances, whether or not defined as hazardous
or toxic under any Environmental Law that is regulated pursuant to or could
reasonably be expected to give rise to liability under any Environmental Law.

“Maturity Date”: the earlier of (i) the fifteenth day following the Merger (as
defined in the Purchase Agreement) and (ii) June 1, 2009.

“Monessen Southwestern Railway”: Monessen Southwestern Railway, a Pennsylvania
corporation.

“Moody’s”: Moody’s Investors Service, Inc.

 

12



--------------------------------------------------------------------------------

“Mortgaged Properties”: the real properties listed on Schedule 1.1A and any
additional properties mortgaged pursuant to Section 5.12, as to which the
Collateral Agent has been granted a Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages and deeds of trust in respect of the
Mortgaged Properties made by any Loan Party prior to the date hereof in favor
of, or for the benefit of, the Collateral Agent for the benefit of the
Administrative Agent, the Lenders and the other secured parties party to the
Security Agreement, and to the extent required to be entered into pursuant to
Section 5.12 at any time after the date hereof, in form and substance reasonably
acceptable to the Administrative Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Multiple Employer Plan”: a Single Employer Plan that (a) is maintained for
employees of the Borrower or any Commonly Controlled Entity and at least one
Person other than the Borrower and its Commonly Controlled Entities or (b) was
so maintained and in respect of which the Borrower or any Commonly Controlled
Entity could have liability under Section 4064 or 4069 of ERISA in the event
such plan has been or were to be terminated.

“Nevada IRB Supplemental Indenture”: the Supplemental Indenture of Trust, dated
as of August 1, 2003, by and between the Director of the State of Nevada
Department of Business and Industry and Crestar Bank.

“Non-Excluded Taxes”: as defined in Section 2.14(a).

“Non-U.S. Lender”: as defined in Section 2.14(d).

“Noteholder Trustee”: The Bank of New York, National Association, as successor
to Bank One N.A., in its separate capacity as trustee under each of the Series A
Indenture and Series B Indenture, together with any successors and assigns.

“Notes”: the collective reference to any promissory notes evidencing the Loans.

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent, the Collateral Agent or any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent, the Collateral Agent or
any Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.

 

13



--------------------------------------------------------------------------------

“Ohio Note”: the 3% Note due 2005 in the original aggregate principal amount of
$6,985,000 issued to the State of Ohio.

“Ohio Pump House”: the Borrower’s pump house facility located in Steubenville,
Ohio.

“Other ERISA Event”: (a) the application for a minimum funding waiver with
respect to a Plan; (b) the cessation of operations at a facility of the Borrower
or any Commonly Controlled Entity in the circumstances described in
Section 4062(e) of ERISA; (c) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; (d) a
determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); (e) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such
Plan; or (f) the withdrawal by the Borrower or any Commonly Controlled Entity
from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA.

“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise or property Taxes or other similar Taxes arising from any payment
made hereunder or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document.

“Participant”: as defined in Section 9.6(c).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time after the effective date of the Plan of
Reorganization, (i) any employee benefit plan that is covered by ERISA and is
maintained for employees of the Borrower or a Commonly Controlled Entity is (or,
if such plan were terminated at such time, the Borrower or a Commonly Controlled
Entity could have liability under Section 4069 of ERISA) or (ii) any Multiple
Employer Plan.

“Plan of Reorganization”: the Plan of Reorganization of the Borrower approved by
the Bankruptcy Court on June 18, 2003.

“Plan of Reorganization Indebtedness”: the collective reference to the Series A
Notes, the Series B Notes, the WHX Subordinated Note, the Junction Note, the
Ohio Note, the West Virginia Note and the obligations of the Borrower with
respect to the Nevada IRB Supplemental Indenture and Virginia IRB Supplemental
Indenture.

“Power Service Accounting Lease”: the Second Amended and Restated Energy
Services Agreement dated July 31, 2003 between Mingo Junction Energy Center, LLC
and Wheeling-Pittsburgh Steel Corporation.

 

14



--------------------------------------------------------------------------------

“PPE Access Agreement”: the PPE Collateral Access Agreement dated as of July,
31, 2003, among Holdings, the Borrower, WP Steel Venture, the Collateral Agent
and the other parties party to the Security Agreement.

“Prepayment Premium”: with respect to any principal amount prepaid, an amount
equal to interest on such principal amount calculated for the period from the
Effective Date to the date of prepayment of such principal amount at a rate
equal to 6% per annum calculated on the basis of a 360-day year for the actual
days elapsed. Such amount shall be in addition to interest paid or payable with
respect to such principal amount under Section 2.9.

“Profit Sharing Notes”: the 6% profit sharing notes due 2011 to be issued after
the Effective Date to the United Steelworkers of America in payment of
obligations incurred from time to time by Holdings and the Borrower under the
Master Labor Agreement and having the terms set forth in Schedule 1.1E and such
other terms as are reasonably acceptable to the Administrative Agent.

“Projections”: as defined in Section 5.2(c).

“Purchase Agreement”: the Agreement and Plan of Merger to be entered into by and
between Esmark and the company designated therein as the purchaser, relating to
a tender offer for all of the shares of capital stock of Esmark.

“Ratio and Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit A.

“React Report”: the Phase I Environmental Site Assessment: Wheeling-Pittsburgh
Steel Corporation prepared for the Administrative Agent by React Environmental
Services, Inc. and dated June 18, 2003.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Register”: as defined in Section 9.6(b).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reorganization”: with respect to any Multiple Employer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. Section 4043.

“Required Lenders”: at any time, the holders of more than 50% of the aggregate
unpaid principal amount of the Loans outstanding at such time.

“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

15



--------------------------------------------------------------------------------

“Responsible Officer”: the chief executive officer, president, chief financial
officer or treasurer; provided that (i) with respect to the information and
reports required pursuant to Section 5.1(b) and paragraphs (b), (c) and (i) of
Section 5.2, Responsible Officer shall mean the chief financial officer and
(ii) with respect to the report required by Section 5.2(g), Responsible Officer
shall mean the Vice President with responsibility for environmental matters.

“Restricted Payments”: as defined in Section 6.6.

“Revolving Loan Agreement”: the Amended and Restated Revolving Loan Agreement
dated as of July 8, 2005 among Holdings, the Borrower, the banks and other
financial institutions from time to time party thereto, General Electric Capital
Corporation, as administrative agent, General Electric Capital Corporation, as
inventory and receivables security agent and documentation agent for the
lenders, and the other agents named therein.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Security Agreement”: the Security Agreement dated July 31, 2003 executed and
delivered by Holdings, the Borrower and each of their Domestic Subsidiaries in
favor of the Collateral Agent for the benefit of the Administrative Agent, the
Lenders and the other secured parties party thereto.

“Security Documents”: the collective reference to the Security Agreement, the
Junior Current Asset Security Agreement, each JV Pledge Agreement, the Mortgages
and all other security documents hereafter delivered to the Administrative Agent
granting a Lien on any property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document.

“Senior Current Asset Security Agreement”: the Senior Current Asset Security
Agreement, dated as of July 31, 2003, by and among Holdings, Borrower, certain
of their Subsidiaries and General Electric Capital Corporation, as inventory and
receivables security agent for the benefit of the lenders party to the Revolving
Loan Agreement.

“Series A Indenture”: the Indenture, dated as of August 1, 2003, among the
Borrower, the guarantors named therein and the Noteholder Trustee, governing the
terms of the Series A Notes.

“Series A Notes”: the senior notes due 2011 in the initial aggregate principal
amount of $40,000,000.

“Series B Indenture”: the Indenture, dated as of August 1, 2003, among the
Borrower, the guarantors named therein and the Noteholder Trustee, governing the
terms of the Series B Notes.

“Series B Notes”: the senior notes due 2010 in the initial aggregate principal
amount of $20,000,000.

 

16



--------------------------------------------------------------------------------

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liabilities of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its business
if operated in the ordinary course as of such date, and (d) such Person will be
able to pay its debts as they mature. For purposes of this definition,
(i) “debt” means liability on a “claim”, and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.

“Subsidiary”: with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Capital Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such corporation shall have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of more than 50% of such Capital Stock whether by proxy,
agreement, operation of law or otherwise, and (b) any partnership or limited
liability company in which such Person and/or one or more Subsidiaries of such
Person shall have an interest (whether in the form of voting or participation in
profits or capital contribution) of more than 50% or of which any such Person is
a general partner or may exercise the powers of a general partner. Unless the
context otherwise requires, each reference to a Subsidiary shall be a reference
to a Subsidiary of the Borrower. For purposes hereof, the Coke Plant Joint
Venture shall not be treated as a Subsidiary of the Borrower until such time as
Borrower and/or one or more Subsidiaries of Borrower shall have affirmatively
exercised any rights, including any rights under the operating agreement of the
Coke Plant Joint Venture, which would cause any of them to possess the power to
elect more than 50% of the managers of the Coke Plant Joint Venture; provided,
however, that for purposes of Sections 3.10, 3.13, 3.14 and 5.11 and for
purposes of the definition of “Group Member”, the Coke Plant Joint Venture shall
be treated as a Subsidiary of the Borrower at such time as Borrower and/or one
or more Subsidiaries of Borrower shall have the present power to make such
election, regardless of whether or not such power has been affirmatively
exercised.

“Subsidiary Guarantor”: each Subsidiary of Holdings other than the Borrower or
any Inactive Subsidiary.

 

17



--------------------------------------------------------------------------------

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement”.

“Tranche A Loans”: as defined in the Prior Loan Agreement.

“Tranche B Loans”: as defined in the Prior Loan Agreement.

“Tranche C Loans”: as defined in the Prior Loan Agreement.

“Transferee”: any Assignee or Participant.

“United States”: the United States of America.

“VEBA Trust”: the “USWA-Wheeling-Pittsburgh Steel Corporation Retiree Welfare
Benefits Plan Trust”, established by Borrower pursuant to its collective
bargaining agreement with the United Steelworkers of America, AFL-CIO-CLC, for
the purpose of funding welfare benefits for retired employees of Borrower.

“Virginia IRB Supplemental Indenture”: the Supplemental Indenture of Trust,
dated as of August 1, 2003, by and between the Industrial Development Authority
of Greensville County, Virginia and First Union National Bank.

“Voting Interests”: shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“West Virginia Note”: the Note due 2008 in the aggregate principal amount of
$6,539,473.68 issued to the State of West Virginia Economic Development Agency.

“West Virginia Coke Production Plant”: the Borrower’s coke-producing facility
located in Follansbee, West Virginia.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

“WHX”: WHX Corporation, a Delaware corporation.

 

18



--------------------------------------------------------------------------------

“WHX Subordinated Note”: the subordinated note due 2011 in the aggregate
principal amount of $10,000,000 initially issued to WHX Corporation.

“WP Coal”: WP Coal Company, a West Virginia corporation.

“WP Steel Venture”: WP Steel Venture Corporation, a Delaware corporation.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Consolidation of Loans; New Loans. The outstanding principal amounts of the
Tranche A Loans, Tranche B Loans and Tranche C Loans under the Prior Loan
Agreement are hereby consolidated into a single borrowing, the aggregate
principal amount of which on the Effective Date is $79,000,000 (the “Loans”),
and the Borrower and Holdings acknowledge and agree that such amount is the
outstanding principal amount of the Loans hereunder.

2.2 [Intentionally Reserved]

2.3 Repayment of Loans. On the Maturity Date, the Borrower shall repay to the
Lenders the entire unpaid principal amount of the Loans.

2.4 [Intentionally Reserved]

 

19



--------------------------------------------------------------------------------

2.5 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, together with the Prepayment Premium upon
irrevocable notice delivered to the Administrative Agent no later than 2:00
P.M., New York City time, three Business Days prior thereto, which notice shall
specify the date and amount of prepayment; provided, that if a Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.15. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest and the
Prepayment Premium to such date on the amount prepaid. Partial prepayments of
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof.

2.6 Mandatory Prepayments. (a) If a Change of Control shall occur, the aggregate
outstanding amount of the Loans shall be repaid in full on the date of such
Change of Control, together with the amounts set forth in Section 2.6(b);
provided that if the Administrative Agent shall have provided the Borrower and
Esmark with a Conversion Exercise Notice prior to the date of such payment
pursuant to Section 9.16(a) hereof, then the aggregate amount of principal,
interest and any other amounts outstanding hereunder payable with respect to
such Change of Control under this Section 2.6(a) shall be reduced by an amount
up to the Conversion Amount (as defined in Section 9.16(a)) as specified in such
Conversion Exercise Notice. If Esmark fails to issue common stock to the
Administrative Agent as and when required under Section 9.16(a), then the amount
specified in such Conversion Exercise Notice shall be immediately due and
payable to the Administrative Agent by the Borrower.

(b) Amounts to be applied in connection with prepayments made pursuant to this
Section 2.6 shall be applied in accordance with Section 2.12. Each prepayment of
the Loans under Section 2.6 shall be accompanied by accrued interest and the
Prepayment Premium to the date of such prepayment on the amount prepaid;
provided, that if a Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.15.

2.7 [Intentionally Reserved]

2.8 [Intentionally Reserved]

2.9 Interest Rates and Payment Dates. (a) After the Effective Date, each Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate plus the Applicable
Margin.

(b) Interest shall be payable in arrears on each Interest Payment Date.

(c) If all or a portion of the principal amount of any Loan shall not be paid
when due (whether at the stated maturity, by acceleration or otherwise) such
overdue amount shall bear interest at the rate determined in accordance with
paragraphs (a) and (b) above until such principal amount is paid in full. If all
or a portion of any interest payable on any Loan or any other amount payable
hereunder shall not be paid when due (whether at the stated maturity, or
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the amount specified in paragraph (a) above plus 2%.

 

20



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed. The Administrative Agent shall as soon as practicable notify the
Borrower of each determination of a Eurodollar Rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.9(a).

2.11 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Required
Lenders that the Eurodollar Rate determined or to be determined for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(as conclusively certified by such Lenders) of making or maintaining their
affected Loans during such Interest Period,

then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrower as soon as practicable thereafter. If such notice is given
(x) on the first day of such Interest Period the Loans shall bear interest at a
rate per annum equal to ABR plus 3%.

2.12 Pro Rata Treatment and Payments.

(a) Amounts repaid or prepaid on account of the Loans may not be reborrowed.

(b) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 2:00 p.m., New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.

 

21



--------------------------------------------------------------------------------

2.13 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:

(i) shall subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement or any Loan made by it, or change the basis of taxation of
payments to such Lender in respect thereof (except for Non-Excluded Taxes
covered by Section 2.14 and changes in the rate of Tax on the overall net income
of such Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or

(iii) shall impose on such Lender any other condition; and the result of any of
the foregoing is to increase the cost to such Lender, by an amount that such
Lender deems to be material, of making, converting into, continuing or
maintaining Loans, or to reduce any amount receivable hereunder in respect
thereof, then, in any such case, the Borrower shall promptly pay such Lender,
upon its demand, any additional amounts necessary to compensate such Lender for
such increased cost or reduced amount receivable. If any Lender becomes entitled
to claim any additional amounts pursuant to this paragraph, it shall promptly
notify the Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the date hereof shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to the Borrower (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section 2.13, the Borrower shall not be
required to compensate a Lender pursuant to this Section 2.13 for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; provided
that, if the circumstances giving rise to such claim have a retroactive effect,
then such six-month period shall be extended to include the period of such
retroactive effect. The obligations of the Borrower pursuant to this Section
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

22



--------------------------------------------------------------------------------

(d) Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any Loan, then on notice
thereof and demand therefor by such Lender to Borrower made through the
Administrative Agent, (i) the obligation of such Lender to agree to make or to
make or to continue to fund or maintain Loans shall terminate and (ii) Borrower
shall pay or convert in full all outstanding Loans owing to such Lender at the
end of the applicable Interest Period (provided that if such Lender reasonably
believes that it would be unlawful or that any central bank or other
Governmental Authority would assert that it is unlawful to maintain such
outstanding Loans, Borrower shall forthwith prepay in full all outstanding Loans
owing to such Lender, together with interest accrued thereon).

2.14 Taxes. (a) All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings (“Taxes”), now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, excluding
net income taxes and franchise taxes (imposed in lieu of net income taxes)
imposed on the Administrative Agent or any Lender as a result of a present or
former connection between the Administrative Agent or such Lender and the
jurisdiction of the Governmental Authority imposing such tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement, any other Loan Document or the Purchase Agreement, or
having taken any other actions in connection with such documents or the
transactions contemplated therein). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) of this Section or (ii) that are United States withholding taxes
imposed on amounts payable to such Lender at the time such Lender becomes a
party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph.

(b) The Borrower shall timely pay any Non-Excluded Taxes or Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

23



--------------------------------------------------------------------------------

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Administrative
Agent for its own account or for the account of the relevant Lender, as the case
may be, a certified copy of an original official receipt received by the
Borrower (or other documentary evidence reasonably satisfactory to the
Administrative Agent) showing payment thereof. The Borrower shall indemnify the
Administrative Agent and the Lenders for such Non-Excluded Taxes or Other Taxes
(to the extent paid by the Administrative Agent or the Lenders) and any
incremental Taxes, interest or penalties that are due and payable by the
Administrative Agent or any Lender as a result of any failure to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or failure to remit to the Administrative Agent the required receipts or other
required documentary evidence. Such indemnification shall be made within 30 days
from the date the Administrative Agent or such Lender makes written demand
therefor.

(d) Each Lender (or Transferee) that is a “U.S. Person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent (or, in the case of a Participant, to the Lender from which
the related participation shall have been purchased) two copies of U.S. Internal
Revenue Service Form W-9 (i) on or before the date on which it becomes a party
to this Agreement (or, in the case of any Participant, on or before the date
such Participant purchases the related participation) and (ii) upon the
reasonable request of the Borrower. Each Lender (or Transferee) that is not a
“U.S. Person” as defined in Section 7701(a)(30) of the Code (a “Non-U.S.
Lender”) shall deliver to the Borrower and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) two copies of either U.S. Internal Revenue Service Form
W-8BEN or Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption
from U.S. federal withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a statement substantially in
the form of Exhibit D and a Form W-8BEN, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming exemption from, or reduction of, U.S. federal withholding tax on
payments by the Borrower under this Agreement and the other Loan Documents. Such
forms shall be delivered by each Non-U.S. Lender on or before the date it
becomes a party to this Agreement (or, in the case of any Participant, on or
before the date such Participant purchases the related participation). In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
reasonable request of the Borrower as a result of the obsolescence or invalidity
of any form previously delivered by such Non-U.S. Lender. Notwithstanding any
other provision of this paragraph, a Non-U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non-U.S. Lender is not
legally able to deliver. In accordance with applicable Treasury regulations, the
Borrower may rely on the accuracy of the forms provided by a Non-U.S. Lender
under this Section 2.14(d) absent actual knowledge or reason to know otherwise.

(e) [Intentionally Reserved]

(f) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.14, it
shall pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 2.14 with respect to the Non-Excluded

 

24



--------------------------------------------------------------------------------

Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.15 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement,
(b) default by the Borrower in making any prepayment of or conversion from Loans
after the Borrower has given a notice thereof in accordance with the provisions
of this Agreement or (c) the making of a prepayment of Loans on a day that is
not the last day of an Interest Period with respect thereto. Such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any),
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. A certificate as to any amounts payable pursuant to this Section
submitted to the Borrower by any Lender shall be conclusive in the absence of
manifest error. This covenant shall survive the termination of this Agreement
and the payment of the Loans and all other amounts payable hereunder.

2.16 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.13 or 2.14(a) with respect
to such Lender, it will, if requested by the Borrower, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
lending office for any Loans affected by such event with the object of avoiding
the consequences of such event; provided that such designation is made on terms
that, in the sole judgment of such Lender, cause such Lender and its lending
office(s) to suffer no economic, legal, regulatory or other disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.13 or 2.14(a).

 

25



--------------------------------------------------------------------------------

SECTION 3. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and perform their obligations hereunder, Holdings and the Borrower hereby
jointly and severally represent and warrant to the Administrative Agent and each
Lender, as of the Effective Date unless otherwise specified, that:

3.1 Financial Condition. (a) The unaudited consolidated balance sheet of
Holdings as at December 31, 2007, and the related unaudited consolidated
statements of income and cash flows for the twelve-month period ended on such
date, present fairly the consolidated financial condition of Holdings as at such
date, and the consolidated results of its operations and its consolidated cash
flows for the twelve-month period then ended (subject to normal year-end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as disclosed therein). No Group Member
has any material Guarantee Obligations, contingent liabilities and liabilities
for taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, in each case that would be required
to be disclosed in accordance with GAAP, that are not reflected in the most
recent financial statements referred to in this paragraph. During the period
from December 31, 2007 to and including the date hereof there has been no
Disposition by any Group Member of any material part of its business or property
except the sale of Wheeling Nisshin, Inc.

(b) In the case of each Joint Venture, to the best of the Borrower’s knowledge
(it being understood that the Borrower has made no independent investigation
thereof) the audited consolidated balance sheets of such Joint Venture as at
December 31, 2007, and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from an independent certified public accountant,
present fairly the consolidated financial condition of such Joint Venture as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the respective fiscal years then ended. To the best of the
Borrower’s knowledge (it being understood that the Borrower has made no
independent investigation thereof), the unaudited consolidated balance sheet of
such Joint Venture as at March 31, 2008, and the related unaudited consolidated
statements of income and cash flows for the three-month period ended on such
date, present fairly the consolidated financial condition of such Joint Venture
as at such date, and the consolidated results of its operations and its
consolidated cash flows for the three-month period then ended (subject to normal
year end audit adjustments). To the best of the Borrower’s knowledge (it being
understood that the Borrower has made no independent investigation thereof) all
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). To the best of the Borrower’s knowledge (it being
understood that the Borrower has made no independent investigation thereof), as
of the Effective Date, no Joint Venture has any material Guarantee Obligations,
contingent liabilities and liabilities for taxes, or any long term leases or
unusual forward or long term commitments, including any interest rate or foreign
currency swap or exchange transaction or other obligation in respect of
derivatives, in each case that would be required to be disclosed in accordance
with GAAP and that are not reflected in the most recent financial statements
referred to in this paragraph. To the best of the Borrower’s knowledge (it being
understood that the Borrower has made no independent investigation thereof),
during the period from December 31, 2007 to and including the date hereof there
has been no Disposition by a Joint Venture of any material part of its business
or property.

 

26



--------------------------------------------------------------------------------

(c) Holdings and its Subsidiaries maintain, in accordance with sound business
practices and applicable law and rules and regulations issued by any
Governmental Authority (i) a system of accounting, which includes maintenance of
proper books and records, that permits preparation of financial statements in
conformity with GAAP and provides reasonable assurances that (A) transactions
are executed in accordance with management’s general or specific authorization;
(B) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(C) access to assets is permitted only in accordance with management’s general
or specific authorization; and (D) the recorded accountability for material
assets is compared with the existing material assets at reasonable intervals and
appropriate action is taken with respect to any differences; and (ii) effective
disclosure controls and procedures designed to ensure that material information
relating to Holdings and its Subsidiaries is made known to Responsible Officers
of Holdings in a timely manner.

3.2 No Change. Other than events separately disclosed to the Administrative
Agent in writing prior to the Effective Date, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect since December 31, 2007. As of the Effective Date, there has been no
development or event that has had a material adverse effect on the aggregate
value of the “Collateral” as such term is defined in the Security Agreement or
in the aggregate value of the “Collateral” as such term is defined in the JV
Pledge Agreements (but in any case excluding “Collateral” as defined in the
Junior Current Asset Collateral Agreement).

3.3 Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation and in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification except to the extent that the failure to be
so qualified could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect, (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect and
(e) possesses all necessary certificates, franchises, licenses, permits, rights
and concessions and consents which are material to the conduct of its business
and operations as currently conducted.

3.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental

 

27



--------------------------------------------------------------------------------

Authority or any other Person is required in connection with the Plan of
Reorganization and the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 3.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect and (ii) the filings
referred to in Section 3.19. Each Loan Document has been duly executed and
delivered on behalf of each Loan Party party thereto. This Agreement
constitutes, and each other Loan Document upon execution will constitute, a
legal, valid and binding obligation of each Loan Party party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

3.5 No Legal Bar. (a) The execution, delivery and performance of this Agreement
and the other Loan Documents, the borrowings hereunder and the use of the
proceeds thereof will not violate any Requirement of Law or any Contractual
Obligation of any Group Member and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the imposition of the Liens created by the Security Documents and the
Senior Current Asset Security Agreement).

(b) No Group Member is a party to or is otherwise subject to any agreements or
instruments or any charter or other internal restrictions which, individually or
in the aggregate, could reasonably be expected to impair the ability of the
Group Members, taken as a whole, to perform their payment or other material
obligation under the Loan Documents.

3.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of Holdings
or the Borrower, threatened by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect. No Group Member
is subject to any final judgments, writs, injunctions or decrees of any
Governmental Authority, compliance with which could be reasonably expected to
have a Material Adverse Effect, or is in default with respect to any such
judgment, writ, injunction or decree, which default could be reasonably expected
to have a Material Adverse Effect.

3.7 No Default. No Group Member is in default under or with respect to any of
its material Contractual Obligations. No Default or Event of Default has
occurred and is continuing.

3.8 Ownership of Property; Liens. Except as provided in Schedule 3.8, each Group
Member has title in fee simple to, or a valid leasehold interest in, all its
real property, and good title to, or a valid leasehold interest in, all its
other property, and none of such property is subject to any Lien except as
permitted by Section 6.3.

3.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property reasonably necessary for the conduct of its business as
currently conducted. No material claim has been asserted and is pending by any
Person challenging or

 

28



--------------------------------------------------------------------------------

questioning the use of any Intellectual Property or the validity or
effectiveness of any Intellectual Property, nor does Holdings or the Borrower
know of any valid basis for any such claim. The use of Intellectual Property by
each Group Member does not infringe on the rights of any Person in any material
respect.

3.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material Tax returns that are required to be filed and has paid all
Taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other material Taxes, imposed on it or
any of its property by any Governmental Authority or otherwise required to be
paid by it (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Group Member); no Tax Lien has been filed, and, to the knowledge of Holdings or
the Borrower, no claim is being asserted, with respect to any such Taxes. Other
than tax indemnity agreements in leasing transactions entered into in the
ordinary course of business, no Group Member is a party to any Tax sharing
agreement with any Person other than another Group Member, and Holdings is party
to a tax allocation agreement with respect to the Mountain State Carbon Joint
Venture. Schedule 3.10 is a true and complete list of each claim of a
governmental unit of the kind entitled to priority in payment as specified in
Section 502(i) and 507(a)(8) of the Bankruptcy Code, that Group Members will or
expect to pay or to be required to pay during the six years immediately
following the Effective Date.

3.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

3.12 Labor Matters. (a) Other than ordinary course employee grievances which are
not material in the aggregate, there are no strikes, boycotts, work stoppages,
walkouts or other labor disputes against any Group Member pending or, to the
knowledge of Holdings or the Borrower, threatened; (b) hours worked by and
payment made to employees of each Group Member are not and have not been in
violation of the Fair Labor Standards Act or any other applicable Requirement of
Law dealing with such matters; and (c) all payments due from any Group Member on
account of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant Group Member.

3.13 ERISA. Except as set forth on Schedule 3.13 hereto, no Reportable Event
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan (other than a
Multiemployer Plan), or is reasonably expected to occur. Each Plan has complied
in all material respects with the applicable provisions of ERISA and the Code
except for such instances of noncompliance which, individually or in the
aggregate, would not reasonably be expected to result in a material liability.
Except as set forth on Schedule

 

29



--------------------------------------------------------------------------------

3.13 hereto, no termination of a Single Employer Plan has occurred or is
reasonably expected to occur, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period, or is reasonably expected to arise. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Borrower nor any Commonly Controlled
Entity has had a complete or partial withdrawal from any Multiemployer Plan that
has resulted or could reasonably be expected to result in a material liability
under ERISA, and neither the Borrower nor any Commonly Controlled Entity would
become subject to any material liability under ERISA if the Borrower or any such
Commonly Controlled Entity were to withdraw completely from all Multiple
Employer Plans as of the valuation date most closely preceding the date on which
this representation is made or deemed made. Neither the Borrower nor any
Commonly Controlled Entity has been notified or is aware that any Multiemployer
Plan is in Reorganization or Insolvent or has been terminated within the meaning
of Title IV of ERISA and no such Multiemployer Plan is reasonably expected to be
in Reorganization, become Insolvent or be terminated within the meaning of Title
IV of ERISA. No Other ERISA Event has occurred or is reasonably expected to
occur.

3.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

3.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Effective Date, (a) Schedule
3.15 sets forth the name and jurisdiction of incorporation of each direct and
indirect Subsidiary of Holdings and, as to each such Subsidiary, the percentage
of each class of Capital Stock owned by any Loan Party and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of any
Subsidiary of Holdings, including the Borrower, except as created by the Loan
Documents.

3.16 [Intentionally Reserved]

3.17 Environmental Matters. Except as could not reasonably be expected to result
in a Material Environmental Loss:

(a) each Group Member: (i) is, and within the period of all applicable statutes
of limitation has been, in compliance with all applicable Environmental Laws;
(ii) holds all Environmental Permits (each of which is in full force and effect)
required for any of its current or intended operations or for any property
owned, leased, or otherwise operated by it; (iii) is, and within the period of
all applicable statutes of limitation has been, in compliance with all of its
Environmental Permits; and (iv) reasonably believes that: each of its
Environmental Permits will be timely renewed and complied with, without expense;
any additional Environmental Permits

 

30



--------------------------------------------------------------------------------

that could reasonably be expected to be required of it will be timely obtained
and complied with, without expense; and compliance with any Environmental Law
that is or could reasonably be expected to become applicable to it will be
timely attained and maintained, without expense.

(b) to the knowledge of Holdings or the Borrower, Materials of Environmental
Concern are not present at, on, under, in, or about any real property now or
formerly owned, leased or operated by any Group Member or at any other location
(including, without limitation, any location to which Materials of Environmental
Concern have been sent for re-use or recycling or for treatment, storage, or
disposal) which could reasonably be expected to (i) give rise to liability of
any Group Member under any applicable Environmental Law or otherwise result in
costs (other than ordinary and routine operating and maintenance costs
consistent with historical expenditures) to any Group Member, or (ii) interfere
with any Group Member’s continued operations, or (iii) impair the fair market
value, based on current use, of any real property owned by any Group Member.

(c) there is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which any Group Member is, or to the knowledge of any Group Member will
be, named as a party that is pending or, to the knowledge of the Borrower,
threatened in writing.

(d) no Group Member has received any written request for information, or been
notified that it is a potentially responsible party under or relating to the
federal Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended, or any similar Environmental Law, or with respect to any
Materials of Environmental Concern.

(e) no Group Member has entered into or agreed to any consent decree, order, or
settlement or other agreement, nor is subject to any judgment, decree, or order
or other agreement, in any judicial, administrative, arbitral, or other forum,
relating to compliance with or liability under any Environmental Law.

(f) no Group Member has assumed or retained, by contract or operation of law,
any liabilities of any kind, fixed or contingent, under any Environmental Laws
or with respect to any Materials of Environmental Concern.

For purposes of Section 7 of this Agreement (Events of Default), each of the
foregoing representations and warranties contained in this Section 3.17 that are
qualified by the knowledge of Holdings or the Borrower shall be deemed not to be
so qualified.

3.18 Accuracy of Information, etc. No statement or information contained in this
Agreement or any other Loan Document contains any untrue statement of material
fact or omits to state a material fact necessary to make the statements
contained herein or therein not misleading. No statement or information
contained in any other document, certificate or statement furnished by or on
behalf of any Loan Party to the Administrative Agent or the Lenders or any of
them, for use in connection with the transactions contemplated by this Agreement
or the other Loan Documents contained as of the date such statement,
information, document or

 

31



--------------------------------------------------------------------------------

certificate was so furnished, when taken in the aggregate, any untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements contained therein not misleading. The projections and pro forma
financial information contained in the materials referenced above are based upon
good faith estimates and assumptions believed by management of Holdings and the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to any Loan Party on the
date hereof that could reasonably be expected to have a Material Adverse Effect
that has not been expressly disclosed herein, in the other Loan Documents or in
any other documents, certificates and statements furnished to the Administrative
Agent and the Lenders for use in connection with the transactions contemplated
hereby and by the other Loan Documents.

3.19 Security Documents. (a) The Security Documents are effective to create in
favor of the Collateral Agent, for the benefit of the Administrative Agent, the
Lenders and the other secured parties party thereto, a legal, valid and
enforceable security interest in the Collateral described therein and proceeds
thereof, which security interest is perfected and has the priority specified in
the Security Documents and is not subject to any other Liens (except Liens
permitted by Section 6.3).

(b) Each of the Mortgages is effective to create in favor of the Collateral
Agent, for the benefit of the Administrative Agent, the Lenders and the other
secured parties party to the Security Agreement, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, which
Mortgages have been filed in the offices specified on Schedule 3.19(b)-1 and
which constitute fully perfected Liens on, and security interests in, all right,
title and interest of the Loan Parties in the Mortgaged Properties and the
proceeds thereof, as security for the Obligations (as defined in the relevant
Mortgage), in each case prior and superior in right to any other Person.
Schedule 3.19(b)-2 lists, as of the Effective Date, each parcel of owned real
property and each leasehold interest in real property located in the United
States and held by the Borrower or any of its Subsidiaries.

3.20 Solvency. Each Loan Party is Solvent (giving effect to undisputed rights of
contribution from each Group Member which, following payment of such
contribution, would itself continue to be Solvent).

3.21 Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968 except
where flood insurance has been obtained in compliance with such Act.

3.22 Senior Indebtedness. The Obligations constitute senior indebtedness for
purposes of, and are entitled to the subordination provisions contained in, the
WHX Subordinated Note and the West Virginia Note.

 

32



--------------------------------------------------------------------------------

3.23 Insurance. Schedule 3.23 lists all insurance policies of any nature
maintained, as of the Effective Date, for current occurrences by each Loan
Party, as well as a summary of the terms of each such policy. Such policies are
in full force and effect and in such amounts, with such deductibles and covering
such risks as are insured against and carried in accordance with applicable law
and prudent industry practice by U.S. steel companies similarly situated with
the Borrower and owning or operating similar properties.

3.24 Deposit and Disbursement Accounts. Schedule 3.24 lists all banks and other
financial institutions at which any Loan Party maintains deposit or other
accounts as of the Effective Date, including any disbursement accounts, and such
schedule correctly identifies the name, address and telephone number of each
depository, the name in which the account is held, a description of the purpose
of the account, and the complete account number therefor.

3.25 Government Contracts. Except as set forth in Schedule 3.25, as of the
Effective Date, no Loan Party is a party to any contract or agreement with any
Governmental Authority and no Loan Party’s accounts are subject to the Federal
Assignment of Claims Act (31 U.S.C. Section 3727) or any similar state or local
law.

3.26 Customer and Trade Relations. As of the Effective Date, there exists no
actual or, to the knowledge of any Loan Party, threatened termination or
cancellation of, or any material adverse modification or change in (a) the
business relationship of any Loan Party with any customer or group of customers
whose purchases during the preceding 12 months caused them to be ranked among
the ten largest customers of such Loan Party or (b) the business relationship of
any Loan Party with any supplier essential to its operations.

3.27 Bonding; Licenses. Except as set forth on Schedule 3.27, as of the
Effective Date, no Loan Party is a party to or bound by any surety bond
agreement or bonding requirement with respect to products or services sold by it
or any trademark or patent license agreement with respect to products sold by
it.

3.28 Off Balance Sheet Transactions. None of the Loan Parties is a party to any
“off-balance sheet arrangement” (within the meaning of Item 303(a)(4) of
Regulation S-K under the Securities Act and the Exchange Act, as amended by SEC
Release No. 33-8182 (January 28, 2003)) except as permitted pursuant to
Section 6.12.

3.29 Inactive Subsidiaries. As of the Effective Date, each of Consumers Mining,
Monessen Southwestern Railway and WP Coal is an Inactive Subsidiary.

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions to Effectiveness. This Agreement shall be effective on and as of
the first date on or before June 30, 2008 on which each of the following
conditions precedent shall have been satisfied or waived by the Administrative
Agent:

(a) Documents. The Administrative Agent shall have received, each dated the
Effective Date and in form and substance satisfactory to the Administrative
Agent:

(i) this Agreement (including each of the Schedules hereto), executed and
delivered by the Administrative Agent, Holdings and the Borrower;

 

33



--------------------------------------------------------------------------------

(ii) the Essar Assignment, executed and delivered by each of the Prior Lenders
party thereto;

(iii) a consent in the form of Exhibit F hereto executed and delivered by
Esmark, WP Steel Venture and each Subsidiary Guarantor confirming the continued
effectiveness of the Affiliate Guarantee Agreement, the Environmental Indemnity
Agreement and the Security Documents;

(iv) a written consent of General Electric Capital Corporation, the “Requisite
Lenders” and the “Borrowers” under, and as defined in, the Amended and Restated
Revolving Loan Agreement dated as of July 8, 2005, as amended, among Esmark
Incorporated and its subsidiaries thereto, and General Electric Capital
Corporation, as administrative agent, consenting to the transactions
contemplated by the Loan Documents;

(v) (A) a certificate of each Loan Party, dated the Effective Date,
substantially in the form of Exhibit B, with appropriate insertions and
attachments, including the certificate of incorporation of each Loan Party that
is a corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party, and (B) a long form good standing certificate
for each Loan Party from its jurisdiction of organization;

(vi) (A) a resignation letter from the Prior Administrative Agent and (B) a
letter consent from the Prior Administrative Agent, each countersigned by the
Borrower; and

(vii) a legal opinion of McGuireWoods LLP, counsel to the Borrower and its
Subsidiaries, with respect to such matters as the Administrative Agent shall
reasonably request.

(b) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct as of the Effective Date, except for representations and warranties
which by their terms relate to a specific date, in which case such
representations and warranties shall be true and correct as of such other date.

(c) No Default. No Default or Event of Default shall have occurred and be
continuing on the Effective Date.

(d) Prepayment of Prior Loan Agreement. The Administrative Agent shall have
received evidence that the Borrower has paid all accrued and unpaid interest
under the Prior Loan Agreement and has prepaid the outstanding principal amount
of the loans thereunder which exceed $79,000,000 such that the outstanding
principal amount of the loans under the Prior Loan Agreement on the Effective
Date is equal to no greater than $79,000,000.

 

34



--------------------------------------------------------------------------------

(e) Additional Matters. The Administrative Agent shall have received such
additional documents, information and materials as the Administrative Agent may
reasonably request prior to the Effective Date.

SECTION 5. AFFIRMATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, so long as
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each of Holdings and the Borrower shall and shall cause each of its
Subsidiaries on or after the Effective Date to:

5.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Esmark, a copy of the audited consolidated and consolidating
balance sheet of Esmark and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated and consolidating statements of income
and of cash flows for such year, setting forth in each case in comparative form
the figures for the previous year, in the case of the consolidated balance sheet
and consolidated statements of income and cash flows, reported on without a
“going concern” or like qualification or exception, or any qualification in any
other respect (except for qualifications related to changes in accounting
principles with which such accountants concur) by Deloitte & Touche LLP or other
independent certified public accountants of nationally recognized standing;
provided, however, for the fiscal year of Esmark ended December 31, 2007,
(i) such financial statements and independent certified public accountants
report may be delivered not later than May 31, 2008, and (ii) such financial
statements shall also separately include the unaudited consolidated results of
operations and cash flows for Holdings and its Subsidiaries for the period from
January 1, 2007, through November 27, 2007;

(b) as soon as available, but in any event not later than 45 days (60 days in
the case of the fiscal quarter ending March 31, 2008) after the end of each of
the first three quarterly periods of each fiscal year of Holdings, the unaudited
consolidated and consolidating balance sheet of Holdings and its consolidated
Subsidiaries as at the end of such quarter and the related unaudited
consolidated and consolidating statements of income and of cash flows for such
quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments);

(c) as soon as available, but in any event not later than 30 days after the end
of each month occurring during each fiscal year of Holdings (other than the
third, sixth, ninth and twelfth such month), the unaudited consolidated and
consolidating balance sheets of Holdings and its Subsidiaries as at the end of
such month and the related unaudited consolidated and consolidating statements
of income and of cash flows for such month and the portion of the fiscal year
through the end of such month, setting forth in each case in comparative form
the figures for the previous year, certified by a Responsible Officer as being
fairly stated in all material respects (subject to normal year-end audit
adjustments); and

 

35



--------------------------------------------------------------------------------

(d) as soon as available, but in any event not later than 15 days after receipt
thereof, a copy of all annual and quarterly financial statements received with
respect to the Joint Ventures.

All such financial statements referred to in paragraphs (a), (b) and (c), and
except as disclosed by the Borrower concurrently with delivery thereof, to the
best of Borrower’s knowledge without independent investigation all such
financial statements referred to in paragraph (d), shall be complete and correct
in all material respects and shall be prepared in reasonable detail and in
accordance with GAAP applied (except as approved by such accountants or officer,
as the case may be, and disclosed in reasonable detail therein) consistently
throughout the periods reflected therein and with prior periods.

5.2 Certificates; Other Information. Furnish:

(a) to the Administrative Agent and each Lender, concurrently with the delivery
of the financial statements referred to in Section 5.1(a), a certificate of the
independent certified public accountants substantially in the form of Schedule
5.2(a);

(b) to the Administrative Agent and each Lender, not later than 45 days after
the end of each fiscal year of Holdings and concurrently with the delivery of
any financial statements pursuant to Section 5.1(b), (i) a certificate of a
Responsible Officer stating that, to the best of each such Responsible Officer’s
knowledge, each Loan Party during such period has observed or performed all of
its covenants and other agreements, and satisfied in all material respects every
condition contained in this Agreement and the other Loan Documents to which it
is a party to be observed, performed or satisfied by it, and that such
Responsible Officer has obtained no knowledge of any Default or Event of Default
except as specified in such certificate, (ii) a Ratio and Compliance
Certificate, and (iii) to the extent not previously disclosed to the
Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and a list of any Intellectual Property acquired
by any Loan Party since the date of the most recent report delivered pursuant to
this clause (iii) (or, in the case of the first such report so delivered, since
the Effective Date); provided that if Holdings’ year-end audit shall entail any
adjustment which would render the year-end Ratio and Compliance Certificate
previously delivered pursuant to clause (ii) hereof inaccurate, then Holdings
shall furnish a new Ratio and Compliance Certificate with respect to the fiscal
year most recently ended concurrently with the delivery of the financial
statements referred to in Section 5.1(a);

(c) to the Administrative Agent and each Lender, as soon as available, but not
later than the start of each fiscal year of Holdings, an annual operating plan
for Holdings and its Subsidiaries, approved by the board of directors of
Holdings, for the following fiscal year, which (i) includes a statement of all
of the material assumptions on which such plan is based, (ii) includes quarterly
balance sheets and a quarterly budget for the following year and
(iii) integrates sales, gross profits, operating expenses, operating profit,
cash flow projections and Borrowing Availability projections, all prepared on
the same basis and in similar detail as that on which operating results are
reported (and in the case of cash flow projections, representing management’s
good faith estimates of future financial performance based on historical
performance), and including plans for personnel (which shall be limited to
disclosure of the head count of Holdings and its Subsidiaries for such period),
Capital Expenditures and facilities (collectively, the

 

36



--------------------------------------------------------------------------------

“Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that as of such date such
Responsible Officer has no reason to believe that such Projections are incorrect
or misleading in any material respect.

(d) to the Administrative Agent and each Lender, within 45 days after the end of
each fiscal quarter of Holdings, a narrative discussion and analysis of the
financial condition and results of operations of Holdings and its Subsidiaries
for such fiscal quarter and for the period from the beginning of the then
current fiscal year to the end of such fiscal quarter, as compared to the
comparable periods of the previous year;

(e) to the Administrative Agent no later than (i) 15 days prior to the
effectiveness of any proposed amendment, supplement, waiver or other
modification with respect to the Master Labor Agreement or the Constitutive
Documents notice and a description of such proposed amendment, supplement,
waiver or modification and (ii) 5 days prior to the effectiveness thereof, a
copy of a substantially final draft of such proposed amendment, supplement,
waiver or other modification;

(f) to the Administrative Agent and each Lender, within five days after the same
are sent, copies of all financial statements and reports that Esmark, Holdings
or the Borrower sends to the holders of any class of its debt securities or
public equity securities and, within five days after the same are filed, copies
of all financial statements and reports that Esmark, Holdings or the Borrower
may make to, or file with, the SEC;

(g) to the Administrative Agent and each Lender, no later than 30 days after the
end of each fiscal year of Holdings, a certificate of a Responsible Officer of
Holdings, with such supporting information as may be reasonably requested by the
Administrative Agent, certifying whether Holdings and its Subsidiaries are in
compliance with Section 5.11 (and, if Holdings and its Subsidiaries are not in
compliance with Section 5.11 at such time, such certificate shall include a
statement as to the nature of such non-compliance and the steps being taken by
Holdings and its Subsidiaries to remedy the same);

(h) to the Administrative Agent, concurrently with the delivery of the same,
copies of each Borrower Base Certificate (as defined in the Revolving Loan
Agreement) sent to any agent or lender under the Revolving Loan Agreement;

(i) to the Administrative Agent, concurrently with the delivery of the financial
statements referred to in Section 5.1(a), a certificate of a Responsible Officer
of Holdings in the form of Exhibit E or a written confirmation that there has
been no change in the information required by Exhibit E since the date of the
most recent certificate delivered pursuant to this Section 5.2(i); and

(j) to the requesting party, promptly, such additional financial and other
information as the Agent or any Lender may from time to time reasonably request.

5.3 [Intentionally Reserved]

 

37



--------------------------------------------------------------------------------

5.4 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature (including Taxes), except where the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of the relevant Group Member.

5.5 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 6.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.6 Maintenance of Property. Keep all property useful and necessary in its
business in good working order and condition.

5.7 Insurance. (a) Required Insurance. The Borrower shall at all times maintain
with insurance companies rated “A-” or better by AM Best’s Rating Service, or
another reputable industry equivalent the following minimum insurance policies:

(i) From and after the Effective Date until the date on which all Loans have
been paid in full, “all risk” property insurance (to the extent not duplicative
of the construction all risk insurance obtained pursuant to clause (i) above),
such “all risk” property insurance to be subject to customary “all risk” forms
including, in each case, flood, earth movement, transit, comprehensive boiler,
turbine and machinery and operational testing insurance covering physical loss
or damage with respect to properties of the Borrower and its Subsidiaries,
including (A) coverage for the buildings, structures, furnace, boiler and
machinery, equipment facilities, fixtures and other properties of the Borrower
and its Subsidiaries (including equipment in which the Borrower or any of its
Subsidiaries has an insurable interest), (B) coverage for the inventory of the
Borrower and its Subsidiaries, (C) coverage for removal of debris, (D) transit
coverage, including ocean marine coverage, if applicable (unless insured by the
supplier), and (E) off-site coverage. Insurance will be carried in such amounts,
against such risks and with such terms (including co-insurance, deductibles,
limits of liability and loss payment provisions) consistent with reasonable and
prudent industry practice but in any event from 11/01/03 such policies shall at
all times insure an amount not less than the greater of the Probable Maximum
Loss (as calculated by an independent third party and subject to the approval of
the administrative agent) or $250,000,000, and carry replacement cost values,
and shall be in such form as shall be reasonably satisfactory to the
Administrative Agent; provided, however, that (A) flood and earthquake coverage
each may be subject to an annual aggregate limit of at least $100,000,000 to the
extent reasonably available, but in no event less than $25,000,000, and
(B) transit and off-site coverage shall be in an amount equal to full
replacement cost. The policy shall be written on a no coinsurance basis. The
policy shall also be endorsed to provide that (A) losses shall be adjusted as
provided in Section 5.7(b), (B) the Collateral Agent (for the benefit of the
Administrative Agent) is included as an additional insured, as its interests may
appear, but shall not be liable for the payment of any premiums, and (C) any
payment thereunder for loss or

 

38



--------------------------------------------------------------------------------

damage shall be made to the Collateral Agent, as sole loss payee, except for
payments thereunder for loss or damage with respect to inventory which shall be
made to the inventory and receivables security agent under the Revolving Loan
Agreement (for purposes of this Section 5.7, the “Inventory and Receivables
Security Agent”), as sole loss payee. The policies may provide for deductible
amounts of up to $2,000,000 per occurrence, unless otherwise agreed by the
Administrative Agent.

(ii) From and after the Effective Date until the date on which all Loans have
been paid in full, business interruption insurance, in such form as shall be
reasonably satisfactory to the Administrative Agent and with limits in amounts
sufficient to cover scheduled payments on all Indebtedness and continuing
expenses of the Borrower and its Subsidiaries during a period of at least twelve
months; provided that the applicable policy may provide that the insurance
proceeds will not be payable with respect to up to the first 30 days of each
business interruption with the Collateral Agent (for the benefit of the
Administrative Agent) and the Inventory and Receivables Security Agent as loss
payees as their interests may appear.

(iii) During construction and for operations, comprehensive or commercial
general liability insurance on an “occurrence” basis or a “claims made” basis,
against claims for “bodily injury” and “property damage” occurring on, in or
about the properties of the Borrower and its Subsidiaries and the adjoining
streets, sidewalks and passageways, in a minimum amount of $2,000,000 coverage
per occurrence with respect to personal injury or death to any one or more
persons or damage to property; $2,000,000 products/completed operations
aggregate; and $4,000,000 general aggregate, which insurance shall (i) be in
such form as shall be reasonably satisfactory to the Administrative Agent,
(ii) contain “broad form” and other endorsements covering, among other things,
products and completed operations, contractual liability, broad form property
damage, explosion, collapse and underground hazards, and (iii) be endorsed to
include the Administrative Agent as additional insured, as its interests may
appear.

(iv) From and after the Effective Date until the date on which all Loans have
been paid in full, business automobile liability insurance against claims for
bodily injury, death or property damage arising out of the use of all owned, non
owned and hired vehicles by the Borrower and its Subsidiaries and their its
agents and employees, including loading and unloading, such insurance to be in
the amount of at least $1,000,000 coverage per occurrence with respect to bodily
injury or death to one or more persons or damage to property and to be in such
form as shall be reasonably satisfactory to the Administrative Agent.

(v) From and after the Effective Date until the date on which all Loans have
been paid in full, workers’ compensation insurance as required by local law, or
if allowed under local law the Borrower shall have the option to become a
“qualified” self-insurer, approved by the appropriate regulatory authorities in
the relevant jurisdiction with a maximum self-insured retention of $1,000,000
per occurrence. If Borrower becomes a “qualified” self-insurer then
supplementary workers’ compensation coverage providing full statutory limits
over the self-insured retention shall be purchased (where required by state
statute). Employers liability insurance with a minimum limit of $1,000,000 per
occurrence shall be carried.

(vi) From and after the Effective Date until the date on which all Loans have
been paid in full, excess “umbrella” liability insurance on an “occurrence”
basis or, subject to the proviso to this paragraph (viii), a “claims made” basis
against risks of

 

39



--------------------------------------------------------------------------------

the types described in clauses (iv) and (v) above and in excess of the employers
liability insurance (but excluding workers compensation) described in clause
(vii) above, in an amount which results in a combined amount of primary and
excess insurance required hereby of not less than $50,000,000 for any occurrence
and not less than $50,000,000 in the aggregate on an annual basis and in such
form as shall be satisfactory to the Administrative Agent; provided that if such
insurance is written on a “claims made” basis and the policy is not renewed, the
Borrower shall obtain for such policy an extended reporting period coverage or
“tail” of at least three years past the final day of coverage of such policy and
shall provide the Administrative Agent with evidence that such extended
reporting period coverage or “tail” has been obtained. Insurance required in
clauses (v), (vi), (vii) and (viii) may be provided with a combination of
primary and excess policies as long as the combined limits equal the per
occurrence and aggregate limit required herein.

(vii) Notwithstanding the requirements stated above, in the event any insurance
(including the limits or deductible thereof) required to be maintained pursuant
to clause (vi) above shall not be available and commercially feasible in the
commercial insurance markets (taking into account in determining “commercial
feasibility” the Borrower’s obligations under the Loan Documents and its ability
to self-insure without impairing its ability to make scheduled payments on its
Indebtedness), the Required Lenders agree to waive such requirement to the
extent the maintenance thereof is not so available, provided, however, that
(i) the Borrower shall first request any such waiver in writing, which request
shall be accompanied by written reports prepared by two independent insurance
advisors of recognized national standing (one of which may be the Borrower’s
insurance advisor and one of which may be the Lenders’ insurance consultant)
certifying that such insurance is not reasonably available and commercially
feasible in the commercial insurance market for similar steel mill projects
(and, in any case where the required amount is not so available, certifying as
to the maximum amount which is so available) and explaining in detail the basis
for such conclusions, the form and substance of such reports to be reasonably
satisfactory to the Required Lenders; (ii) at any time after the granting of any
such waiver (but not more than twice in each calendar year), the Administrative
Agent may request, and the Borrower shall furnish to the Administrative Agent
within 30 days after such request, supplemental reports reasonably acceptable to
the Required Lenders from such insurance advisors updating their prior reports
and reaffirming such conclusion; and (iii) any such waiver shall be effective
only so long as such insurance shall not be available and commercially feasible
in the commercial insurance market, it being understood that the failure of the
Borrower to timely furnish any such supplemental report shall be conclusive
evidence that such waiver is no longer effective because such condition no
longer exists, but that such failure is not the only way to establish such
non-existence.

(b) Policy Provisions. All insurance policies maintained in accordance with
clause (i) of paragraph (a) of this Section 5.7 (i) shall contain either the New
York standard mortgagee clause or 438 BFU and (ii) shall provide that so long as
no Event of Default shall have occurred and be continuing, property losses, if
any, shall be adjusted with the Borrower and shall be made payable to the
Borrower or its order, except that as to any insured loss in excess of
$1,000,000, such loss shall be adjusted with the Borrower but final settlement
will be made with the concurrence of the Administrative Agent or, with respect
to payments on account of coverage described in paragraph (a)(i)(B) above, the
Inventory and Receivables Security Agent, which concurrence shall not be
unreasonably

 

40



--------------------------------------------------------------------------------

withheld, and shall be payable solely to the Administrative Agent or the
Inventory and Receivables Security Agent, as applicable. All insurance policies
maintained in accordance with this Section 5.7 (i) shall provide that no
cancellation, termination or material change in such insurance shall be
effective until at least 30 days (10 days in the case of non-payment of premium)
after the insurer shall have given written notice thereof to the Administrative
Agent and Collateral Agent and, with respect to policies maintained in
accordance with paragraph (a)(i)(B) above, the Inventory and Receivables
Security Agent, (ii) except for the insurance referred to in clause (iv) of
paragraph (a) above, shall contain a waiver of any rights of subrogation of the
insurer against the Administrative Agent or the Collateral Agent or, with
respect to payments on account of coverage described in paragraph (a)(i)(B)
above, the Inventory and Receivables Security Agent and a waiver of any rights
of the insurer to any setoff or counterclaim or any other deduction, whether by
attachment or otherwise, in respect of any liability of the Administrative Agent
and the Collateral Agent or the Inventory and Receivables Security Agent, as
applicable, (iii) in the case of the insurance referred to in clauses (ii) and
(v) of paragraph (a) above, shall provide that all the provisions thereof,
except the limits of liability (which shall be applicable to all insureds as a
group) and liability for premiums (which shall be solely a liability of the
Borrower) shall operate in the same manner as if there were a separate policy
covering each such insured, without right of contribution from any other
insurance which may be carried by any insured covering a loss which is also
covered under the insurance policies maintained by the Borrower pursuant to this
Section 5.7, and (iv) shall provide that the Administrative Agent, the
Collateral Agent and the Inventory and Receivables Security Agent, as additional
insureds and loss payees, where applicable, shall have no obligation or
liability for premiums, commissions, assessments or calls in connection with
such insurance. The Borrower shall be solely responsible for any deductibles,
coinsurance, retained risk or risk sharing under all insurance policies.

(c) Reports, Etc. The Borrower will advise the Administrative Agent and the
Lenders in writing promptly of any default in the payment of any premium and of
any other act or omission on the part of the Borrower which may invalidate or
render unenforceable, in whole or in part, any insurance being maintained by the
Borrower pursuant to this Section 5.7. The Borrower will also deliver to the
Administrative Agent, promptly upon request and in any event within 30 days
after the end of each fiscal year of the Borrower, a certificate signed by an
authorized officer of an independent insurance broker of recognized national
standing (x) attaching certificates of all insurance policies relating to the
Borrower and stating that all premiums then due thereon have been paid and that
the same are in full force and effect and (y) stating that such insurance
policies comply with the requirements of this Section 5.7. If requested by the
Administrative Agent, the Borrower will either (i) deliver copies of such
insurance policies to the Administrative Agent or (ii) make such policies
available for examination by the Administrative Agent at the offices of the
Borrower.

(d) Other Insurance. Nothing in this Section 5.7 shall prohibit the Borrower
from maintaining, at its expense, insurance on or with respect to its properties
or business, naming the Borrower as insured and/or loss payee, unless such
insurance would conflict with or otherwise limit the availability of insurance
required to be maintained under Section 5.7(a); provided that such insurance
shall not reduce the amount of insurance proceeds that would be payable to the
beneficiaries pursuant to policies of insurance maintained under Section 5.7(a)
and the Borrower shall have obtained and delivered evidence satisfactory to the
Administrative Agent to such effect.

 

41



--------------------------------------------------------------------------------

(e) Additional Insurance. The Administrative Agent reserves the right to require
the provision of additional insurance over the term of this Agreement, subject
to insurance being available on a commercially reasonable basis, as may be
required from time to time for insurable risks which may arise in the course of
business operations.

5.8 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of any Lender to visit and inspect any of its properties and
examine, copy and make abstracts from any of its books and records at any
reasonable time and as often as may reasonably be desired and to discuss the
business, operations, properties and financial and other condition of the Group
Members with officers and employees of the Group Members and with their
independent certified public accountants.

5.9 Notices. Promptly give notice to the Administrative Agent and each Lender,
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;

(c)(i) any litigation or proceeding affecting any Group Member (A) in which the
amount involved is $1,000,000 or more and not covered by insurance (and with
respect to which there is no dispute as to coverage), (B) in which injunctive or
similar relief is sought or (C) which relates to any Loan Document (for purposes
of this paragraph, in each case “Material Litigation”) and (ii) any material
adverse development with respect to Material Litigation;

(d) the following events, as soon as possible and in any event within 30 days
after the Borrower or a Commonly Controlled Entity knows thereof: (i) the
occurrence of any Reportable Event not set forth on Schedule 3.13 with respect
to any Plan (other than a Multiemployer Plan), a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan;

(e) any pending or threatened strike, boycott, work stoppage or other material
labor dispute against any Group Member;

(f) the following events, as soon as possible and in any event within ten days
after any Group Member knows or has reason to know thereof: (i) any development,
event, or condition that, individually or in the aggregate with other related
developments,

 

42



--------------------------------------------------------------------------------

events or conditions, could reasonably be expected to result in a Material
Environmental Loss; (ii) any written notice that any Governmental Authority may
deny any application for a material Environmental Permit sought by, or revoke or
refuse to renew any material Environmental Permit held by any Group Member; and
(iii) any Governmental Authority has identified any Group Member as a
potentially responsible party under any Environmental Law for the cleanup of
Materials of Environmental Concern at any location, whether or not owned, leased
or operated by any Group Member, which could result in a Material Environmental
Loss; and

(g) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 5.9 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

5.10 [Intentionally Reserved]

5.11 Environmental Laws. (a) Comply in all material respects with, undertake
reasonable efforts to and ensure compliance in all material respects by all
tenants and subtenants, if any, with, all applicable Environmental Laws, and
obtain and comply in all material respects with and maintain, and undertake
reasonable efforts to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all Environmental Permits
necessary for their respective operations.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all orders and directives of all Governmental Authorities
regarding Environmental Laws; provided, however, that Holdings and the Borrower
shall not be deemed in violation of this Covenant if Holdings or the Borrower
promptly challenges in good faith any such order or directive of any
Governmental Authorities in a manner consistent with all applicable
Environmental Laws and any applicable Requirement of Law, and pursues such
challenge or challenges diligently, and the outcome of such challenges, in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(c) Generate, use, treat, store, release, dispose of, and otherwise manage
Materials of Environmental Concern in a manner that would not reasonably be
expected to result in a material liability to the Borrower or any of its
Subsidiaries or to materially affect any real property owned or leased by any of
them; and take reasonable efforts to prevent any other Person from generating,
using, treating, storing, releasing, disposing of, or otherwise managing
Materials of Environmental Concern in a manner that could reasonably be expected
to result in a material liability to, or materially affect any real property
owned or operated by, the Borrower or any of its Subsidiaries; provided,
however, that Holdings and Borrower shall be deemed not to be in violation of
this Section 5.11(c) if Holdings and the Borrower effect a prompt response that
is diligently pursued, consistent with principles of prudent environmental
management and all applicable Environmental Laws, to any condition resulting
from what would otherwise be a breach of this covenant, and such conditions
(including such response) could not reasonably be expected to result in a
Material Environmental Loss.

 

43



--------------------------------------------------------------------------------

5.12 Additional Collateral, etc. (a) With respect to any property acquired after
the Effective Date by any Group Member (other than (x) any property described in
paragraph (b) or (c) below, (y) any property subject to a Lien expressly
permitted by Section 6.3(g) and (z) any property included as collateral under
the Senior Current Asset Security Agreement) as to which the Collateral Agent,
for the benefit of the Administrative Agent and the Lenders, does not have a
perfected Lien, promptly (i) execute and deliver to the Collateral Agent such
amendments to the Security Agreement or such other documents as the
Administrative Agent deems necessary or advisable to grant to the Collateral
Agent, for the benefit of the Administrative Agent and the Lenders, a security
interest in such property and (ii) take all actions necessary or advisable to
grant to the Collateral Agent, for the benefit of the Administrative Agent and
the Lenders, a perfected first priority security interest in such property,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be reasonably required by the Security Documents or by law
or as may be requested by the Administrative Agent.

(b) With respect to any (i) of the leasehold interests in real property set
forth on Schedule 5.12(b) (the “Leasehold Mortgaged Properties”) hereto where
the landlord under the applicable lease consents to the imposition of a mortgage
Lien on such leasehold interests, or (ii) fee interest in any real property
having a value (together with improvements thereof) of at least $250,000
acquired after the Effective Date by any Group Member (other than any such real
property subject to a Lien expressly permitted by Section 6.3(g)), promptly
(i) execute and deliver a first priority Mortgage (with such changes thereto as
shall be advisable under the law of the jurisdiction in which such mortgage or
deed of trust is to be recorded), in favor of the Collateral Agent, for the
benefit of the Administrative Agent and the Lenders, covering such real property
in form and substance reasonably satisfactory to the Administrative Agent,
(ii) if requested by the Administrative Agent, provide the Lenders with
(x) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price of such real property (or such other
amount as shall be reasonably specified by the Administrative Agent) as well as
a current ALTA survey thereof, together with a surveyor’s certificate and
(y) any consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent and
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(c) With respect to any new Subsidiary created or acquired after the Effective
Date by any Group Member and each of Consumers Mining, Monessen Southwestern
Railway or WP Coal which after the Effective Date ceases to be an Inactive
Subsidiary, promptly (i) execute and deliver to the Collateral Agent such
amendments to the Security Agreement as the Administrative Agent deems necessary
or advisable to grant to the Collateral Agent, for the benefit of the
Administrative Agent and the Lenders, a perfected first priority security
interest in the Capital Stock of such Subsidiary that is owned by any Group
Member, (ii) deliver to the Collateral Agent the certificates representing such
Capital Stock, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Group Member, (iii) cause
such Subsidiary (A) to execute a guarantee agreement with respect to

 

44



--------------------------------------------------------------------------------

the Obligations substantially in the form of the Affiliate Guarantee Agreement,
(B) to become a party to the Security Agreement and Junior Current Asset
Security Agreement, (C) to take such actions necessary or advisable to grant to
the Collateral Agent for the benefit of the Administrative Agent and the Lenders
a perfected first priority security interest in the Collateral described in the
Security Agreement and a perfected second priority security interest in the
Collateral described in the Junior Current Asset Security Agreement with respect
to such Subsidiary, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Security Agreement
and Junior Current Asset Security Agreement or by law or as may be reasonably
requested by the Administrative Agent and (D) to deliver to the Administrative
Agent a certificate of such Subsidiary, substantially in the form of Exhibit B,
with appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(d) With respect to any joint venture (including, without limitation, the Coke
Plant Joint Venture) any Group Member, promptly execute and deliver to the
Collateral Agent such Security Documents as the Administrative Agent deems
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Administrative Agent and the Lenders, a perfected first priority security
interest (or to affirm the attachment and perfection of any such security
interest) in (i) the Capital Stock of such joint venture that is owned by any
Group Member, provided, that any pledge agreement executed and delivered by any
Group Member with respect to its Capital Stock in such joint venture, shall be
on terms substantially similar to those JV Pledge Agreements previously
delivered hereunder, and (ii) any other form of Collateral (as defined in the
Security Agreement) associated with such joint venture and in which any Grantor
has an interest.

5.13 Further Assurances. Promptly execute and deliver all instruments and
documents, and take all further action that may be necessary in the
Administrative Agent’s, reasonable judgment in order to more fully effect the
purposes of this Agreement or any other Loan Document, or to protect and more
fully evidence, exercise and enforce the rights of the Administrative Agent and
the Lenders under the Loan Documents.

5.14 Post-Closing Covenants.

(a) Within five Business Days after the Effective Date, the Administrative Agent
shall have received (i) a legal opinion of McGuireWoods LLP, counsel to the
Borrower and its Subsidiaries, with respect to such matters as the
Administrative Agent shall have reasonably requested but which were not covered
by the opinion delivered by McGuireWoods LLP on the Effective Date, and (ii) a
legal opinion of Ohio counsel to the Borrower and its Subsidiaries, with respect
to such matters as the Administrative Agent shall reasonably request and in form
and substance reasonably satisfactory to the Administrative Agent.

(b) Within ten Business Days after the Effective Date, the Administrative Agent
shall have received evidence that amendments to the Mortgages reflecting the
extension of the Maturity Date under this Agreement have been duly recorded in
all filing or recording offices and that all filing and recording taxes and fees
have been paid.

 

45



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

Holdings and the Borrower hereby jointly and severally agree that, so long as
any Loan or other amount is owing to any Lender or the Administrative Agent
hereunder, each of Holdings and the Borrower shall not, and shall not permit any
of its Subsidiaries on or after the Effective Date to, directly or indirectly:

6.1 [Intentionally Reserved].

6.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness of the Borrower to any Wholly Owned Subsidiary Guarantor and of
any Wholly Owned Subsidiary Guarantor to the Borrower or any other Wholly Owned
Subsidiary Guarantor; provided, that prior to the making of the first such
intercompany loan (i) Borrower shall have executed and delivered to each such
Wholly Owned Subsidiary Guarantor, and each such Wholly Owned Subsidiary
Guarantor shall have executed and delivered to Borrower or each other Wholly
Owned Subsidiary Guarantor a demand note (collectively, the “Intercompany
Notes”) to evidence any such intercompany Indebtedness owing at any time by
Borrower to such Wholly Owned Subsidiary Guarantor or by such Wholly Owned
Subsidiary Guarantor to Borrower or such other Wholly Owned Subsidiary
Guarantor, which Intercompany Notes shall be in form and substance reasonably
satisfactory to the Administrative Agent and shall be pledged and delivered to
the Collateral Agent pursuant to the Security Agreement as additional collateral
security for the Obligations and the other obligations referred to therein;
(ii) Borrower shall record all intercompany transactions on its books and
records in a manner reasonably satisfactory to the Administrative Agent;
(iii) the obligations of Borrower under any such Intercompany Notes shall be
subordinated to the Obligations of Borrower hereunder in a manner reasonably
satisfactory to the Administrative Agent; (iv) at the time any such intercompany
loan or advance is made by Borrower, and after giving effect thereto, Borrower
shall be Solvent; (v) no Default or Event of Default would occur and be
continuing after giving effect to any such proposed intercompany loan; (vi) the
aggregate amount of such intercompany loans owing by Borrower to all such Wholly
Owned Subsidiary Guarantors and between Wholly Owned Subsidiary Guarantors shall
not exceed $5,000,000 at any one time outstanding; and (vii) the aggregate
balance of all such intercompany loans owing to Borrower shall not exceed
$1,000,000 at any time;

(c) Guarantee Obligations incurred in the ordinary course of business by the
Borrower or any of its Subsidiaries of obligations of any Wholly Owned
Subsidiary Guarantor permitted by this Agreement;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 6.2(d)
and any refinancings, refundings, renewals or extensions thereof (without
increasing the committed amount or shortening the maturity thereof);

 

46



--------------------------------------------------------------------------------

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 6.3(g) in an aggregate principal amount
not to exceed $10,000,000 at any one time outstanding;

(f) Indebtedness of the Borrower in respect of the Profit Sharing Notes;

(g) Indebtedness of the Borrower or any of its Subsidiaries in connection with
Swap Agreements permitted pursuant to Section 6.12;

(h) Indebtedness of any Loan Party in respect of the Revolving Loan Agreement
not to exceed $225,000,000 in aggregate principal amount and any refinancings,
refundings, renewals or extensions thereof (without increasing the committed
amount or shortening the maturity thereof);

(i) the Plan of Reorganization Indebtedness and any refinancings, refundings,
renewals or extensions thereof (without increasing the committed amount or
shortening the maturity amount thereof); and

(j) the Indebtedness represented by the Convertible Promissory Notes;

(k) intercompany Indebtedness of the Borrower to Holdings related to any
advances by Holdings to the Borrower of the proceeds of Holdings’ Convertible
Promissory Notes; and

(l) additional Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not to exceed
$50,000,000 (or $100,000,000 with the prior written consent of Administrative
Agent or such larger amounts with the prior written consent of Administrative
Agent and the Required Lenders) at any one time outstanding.

6.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

47



--------------------------------------------------------------------------------

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 6.3(f), securing
Indebtedness permitted by Section 6.2(d), provided that no such Lien is spread
to cover any additional property after the Effective Date and that the amount of
Indebtedness secured thereby is not increased;

(g) Liens securing Indebtedness of the Borrower or any other Subsidiary incurred
pursuant to Section 6.2(e) to finance the acquisition of fixed or capital
assets, provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

(h) Liens created pursuant to the Security Documents;

(i) Liens granted pursuant to the Senior Current Asset Security Agreement
securing obligations incurred under the Revolving Loan Agreement;

(j) any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(k) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $25,000,000 at any one time.

6.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower (provided that the Borrower shall be the continuing or surviving
corporation) or with or into any Wholly Owned Subsidiary Guarantor other than WP
Steel Venture (provided that the Wholly Owned Subsidiary Guarantor shall be the
continuing or surviving corporation);

(b) any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) to the Borrower or any Wholly Owned Subsidiary Guarantor other than WP Steel
Venture (upon voluntary liquidation or otherwise) or (ii) pursuant to a
Disposition permitted by Section 6.5; and

(c) any Investment expressly permitted by Section 6.8 may be structured as a
merger, consolidation or amalgamation.

 

48



--------------------------------------------------------------------------------

6.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by clause (i) of Section 6.4(b);

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Wholly Owned Subsidiary Guarantor other than WP Steel Venture; and

(e) the Disposition of other property having a fair market value not to exceed
$25,000,000 in the aggregate since the Closing Date.

6.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments to the Borrower or any Wholly
Owned Subsidiary Guarantor;

(b) [Intentionally Reserved]

(c) WP Steel Venture may make Restricted Payments to Holdings;

(d) the Borrower may make Restricted Payments to Holdings to permit Holdings to
(i) pay, or make Restricted Payments to Esmark for, corporate overhead expenses
incurred in the ordinary course of business (including expenses incurred in
connection with insurance, director compensation and professional and accounting
services) not to exceed $2,500,000 in any fiscal year and (ii) pay, or make
Restricted Payments to Esmark for, any Taxes attributable to Holdings and its
Subsidiaries that are actually due and payable to a Governmental Authority by
Holdings and the Subsidiaries as part of a group filing tax returns on a
consolidated, combined, unitary or similar basis; and

(e) the Borrower may make Restricted Payments to Holdings to make interest
payments permitted by Section 6.9(d).

6.7 Capital Expenditures. Make or commit to make any Capital Expenditure, except
Capital Expenditures of the Borrower and its Subsidiaries not exceeding
$65,000,000 for any fiscal year of the Borrower; provided, that (i) up to 50% of
any such amount referred to in Schedule 6.7, if not so expended in the fiscal
year for which it is permitted, may be carried over for expenditure in the

 

49



--------------------------------------------------------------------------------

next succeeding fiscal year (but not further) and (ii) Capital Expenditures made
pursuant to this Section during any fiscal year shall be deemed made, first, in
respect of amounts permitted for such fiscal year as provided above and, second,
in respect of amounts carried over from the prior fiscal year pursuant to clause
(i) above.

6.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business in a manner
consistent with the Existing Credit Policies;

(b) investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 6.2;

(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $1,000,000 at any one time
outstanding;

(e) [Intentionally Reserved]

(f) intercompany Investments by any Group Member in the Borrower or any Person
other than WP Steel Venture that, prior to such investment, is a Wholly Owned
Subsidiary Guarantor;

(g) Investments made in accordance with Section 6.6(b); and

(h) the Investment of the West Virginia Coke Production Plant, the Ohio Pump
House and certain related assets and administrative resources in the Coke Plant
Joint Venture;

(i) working capital loans to the Coke Plant Joint Venture in an outstanding
principal amount not to exceed $24,000,000 at any time, provided that (i) no
Default or Event of Default shall occur or be continuing after giving effect to
the making of any such loan, (ii) the repayment obligation of the Coke Plant
Joint Venture with respect to such loan shall not be subordinated to any other
obligation of the Coke Plant Joint Venture and shall be secured, together with
any working capital loans made by SNA, by perfected first lien security
interests in the current assets of the Coke Plant Joint Venture (including its
cash and Cash Equivalents) pursuant to documentation reasonably satisfactory to
the Administrative Agent and (iii) the Borrower shall deliver the promissory
note or notes evidencing such loans to the Collateral Agent for the benefit of
the Administrative Agent and the Lenders under the Security Agreement;

(j) other Investments by any Group Member in the Coke Plant Joint Venture in an
aggregate amount not to exceed $15,000,000 in any fiscal year or $22,000,000 in
the aggregate after the Effective Date (exclusive of any investments therein
pursuant to paragraphs (h) and (i) above), provided that (i) in the case of any
such Investment representing a Deficiency Contribution (as

 

50



--------------------------------------------------------------------------------

defined in the Mountain State Carbon LLC Agreement) such Investment shall be in
the form of a loan (which loans shall be secured together with the working
capital loans referred in paragraph (i) above on the same terms as such working
capital loans and shall be evidenced by one or more promissory notes delivered
to the Collateral Agent for the benefit of the Administrative Agent and the
Lenders under the Security Agreement) and (ii) in the case of any such
Investment (A) after giving effect to the making of such Investment, Borrowing
Availability shall exceed $10,000,000 and no Default or Event of Default shall
occur or be continuing after giving effect to the making of such Investment and
(B) the amount of such Investment will reduce the amount of Investments
permitted by Section 6.8(k);

(k) in addition to Investments otherwise expressly permitted by this Section and
subject to Section 6.8(j) above, Investments by the Borrower or any of its
Subsidiaries in an aggregate amount (valued at cost) not to exceed
(i) $10,000,000 in any fiscal year or (ii) $20,000,000 in the aggregate after
the Effective Date; provided, that immediately after giving effect to any such
Investment (including any Indebtedness incurred or assumed in connection
therewith) in an amount equal to or greater than $10,000,000, either (I) the
business operations to be acquired shall have had positive EBITDA (calculated in
the same manner set forth in the definition “Consolidated EBITDA”) for the
period of 12 months immediately prior to the consummation of such Investment or
(II) after giving effect to the Investment (and any Indebtedness incurred
therewith) and any costs savings to be achieved or other adjustments to
Consolidated EBITDA to be made in connection therewith (in each case which are
approved by an independent third party reasonably satisfactory to the
Administrative Agent), the pro forma Consolidated EBITDA of Holdings as of the
end of the most recently completed period of four fiscal quarters for which
financial statements have been delivered pursuant to Section 5.1 shall be
greater than or equal to the actual Consolidated EBITDA of Holdings as reported
to the Administrative Agent and Lenders in accordance with Section 5.2(b); and

(l) investments by Holdings or any of its Subsidiaries in E2 Acquisition
Corporation under the E2 Acquisition made after the Effective Date; provided
that (i) the aggregate amount of all such investments does not exceed an amount
equal to (A) $3,000,000, (ii) the proceeds of such investments are used solely
to pay E2 Transaction Costs and (iii) the Administrative Agent shall have
received a written summary of all E2 Transaction Costs being paid with the
proceeds of such investments and approved such summary before such investments
are made by the Company and/or its Subsidiaries.

6.9 Optional Payments and Modifications of Certain Agreements. (a) Directly or
indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Plan of
Reorganization Indebtedness or Profit Sharing Note (except as permitted in
accordance with Section 6.6(b)) prior to the stated maturity thereof, provided
that, if no Default or Event of Default shall then exist and be continuing,
Borrower may apply 50% of cash distributions received from the Joint Ventures
(excluding Feralloy-Wheeling Specialty Processing Co. and the Coke Plant Joint
Venture) during the first five years following the Closing Date and 100%
thereafter to pay accrued and unpaid interest on the Series A Notes and, to the
extent of any excess after payment of such interest, to prepay principal
thereon; (b) make cash payments on account of accrued and unpaid interest on
(i) the Series A Notes or Series B Notes at a rate per annum in excess of 2% per
annum of the principal amount

 

51



--------------------------------------------------------------------------------

thereof while any Default or Event of Default shall exist and be continuing or
(ii) the WHX Subordinated Note or the West Virginia Note provided that no
Default or Event of Default shall have occurred and be continuing; (c) amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any of the Plan of
Reorganization Indebtedness, the Master Labor Agreement or the Constitutive
Documents in any manner which could reasonably be considered to be adverse to
the interests of the Lenders; or (d) directly or indirectly purchase, redeem,
defease, prepay, or repay at maturity any principal of, or pay any interest on,
the Convertible Promissory Notes, in each case, with cash, without the prior
written approval of the Required Lenders; provided, that if no Default or Event
of Default shall then exist and be continuing, Holdings may make cash payments
on account of accrued and unpaid interest on the Convertible Promissory Notes.

6.10 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, investment, lease or exchange of property, the rendering of any
service or the payment of any management, advisory or similar fees, with any
Affiliate unless such transaction is (a) otherwise permitted under this
Agreement, (b) in the ordinary course of business of the relevant Group Member,
and (c) upon fair and reasonable terms no less favorable to the relevant Group
Member than it would obtain in a comparable arm’s length transaction with a
Person that is not an Affiliate. Excluding receipts in connection with any JV
Supply Agreement, if any affiliate transaction or series of related affiliate
transactions involves payments or receipts in excess of $5,000,000 in the
aggregate, the terms of these transactions must be disclosed in advance to the
Administrative Agent. All such affiliate transactions existing as of the date
hereof are described in Schedule 6.10.

6.11 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member; provided,
that to the extent permitted by Section 6.2, the Borrower and any Subsidiary
Guarantor may enter into such a transaction to finance the acquisition of fixed
or capital assets.

6.12 Swap Agreements. Enter into any Swap Agreement, except (a) Swap Agreements
(i) entered into to hedge or mitigate commodity, energy or currency risks to
which the Borrower or any Subsidiary has actual exposure and (ii) not for
speculative purposes and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from floating to fixed rates
from one floating rate to another floating rate or otherwise) with respect to
any interest-bearing liability or investment of the Borrower or any Subsidiary
in a notional amount of not more than $300,000,000.

6.13 Changes in Fiscal Periods. Permit the fiscal year of Holdings or the
Borrower to end on a day other than December 31 or change Holdings’ or the
Borrower’s method of determining fiscal quarters.

6.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, (b) make loans or

 

52



--------------------------------------------------------------------------------

advances to, or other Investments in, the Borrower or any other Subsidiary of
the Borrower or (c) transfer any of its assets to the Borrower or any other
Subsidiary of the Borrower, in each case except for such encumbrances or
restrictions (i) existing under or by reason of the Loan Documents or the
Revolving Loan Agreement and (ii) with respect to a Subsidiary imposed pursuant
to an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Subsidiary.

6.15 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related thereto.

6.16 [Intentionally Reserved]

6.17 Restrictions on WP Steel Venture. Allow WP Steel Venture to (i) create or
acquire any direct Subsidiary, (ii) engage in any Material Acquisition or
(iii) enter into any business or activity except for those businesses and
activities in which WP Steel Venture was engaged on the Closing Date and which
are disclosed in Schedule 6.17.

6.18 Excluded Foreign Subsidiaries. Create, acquire or allow to exist any
Excluded Foreign Subsidiary.

6.19 Restriction on Facilitation of Indebtedness. Vote for, consent to, or take
any other action to facilitate the incurrence by the Coke Plant Joint Venture of
secured or unsecured Indebtedness for borrowed money in an outstanding principal
amount in excess of $60,000,000 at any time (inclusive of Indebtedness owing to
any Group Member or SNA but exclusive of any loans made by any Group Member with
respect to Deficiency Contributions as described in the provision of
Section 6.8(j) hereof).

SECTION 7. EVENTS OF DEFAULT

7.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) (i) the Borrower shall fail to pay any principal of any Loan when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise) in accordance with the terms hereof; or (ii) the Borrower shall fail
to pay any interest on any Loan, or any other amount payable hereunder or under
any other Loan Document, within two Business Days after any such interest or
other amount becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other document shall prove to have
been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in clause (i) or (ii) of Section 5.5(a) (with respect to
Holdings and the Borrower only), Section 5.9(a) or Section 6 of this Agreement
or Sections 5.4 and 5.6(b) of the Security Agreement, or (ii) an “Event of
Default” under and as defined in any Mortgage shall have occurred and be
continuing; or

 

53



--------------------------------------------------------------------------------

(d) any Loan Party shall default in the observance or performance of (i) any
agreement contained in paragraphs (a), (b) or (c) of Section 5.1 or paragraphs
(a), (b), (c) or (h) of Section 5.2, and such default shall continue unremedied
for a period of three (3) days, (ii) any agreement contained in Section 5.1(d)
or paragraphs (d), (e), (f), (g) or (i) of Section 5.2 and such default shall
continue unremedied for a period of seven (7) Business Days or (iii) any other
agreement or term contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days, in each case after
(i) notice to the Borrower from the Administrative Agent or the Required Lenders
or (ii) knowledge of the Borrower, whichever is earlier; or

(e) any Group Member shall (i) default in making any payment of any principal of
any Indebtedness (including any Guarantee Obligation, but excluding the Loans)
on the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $5,000,000; or

(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that

 

54



--------------------------------------------------------------------------------

shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) any Group Member shall take any
action indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) any Group Member
shall generally not, or shall be unable to, or shall admit publicly or in
writing its inability to, pay its debts as they become due; or (vi) any Group
Member shall not be Solvent; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
Lien in favor of the PBGC or a Plan shall arise or be reasonably expected to
arise on the assets of any Group Member or any Commonly Controlled Entity,
(iii) a Reportable Event shall occur with respect to, or proceedings shall
commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is, in the reasonable
opinion of the Required Lenders, likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA, (v) any Group Member or any
Commonly Controlled Entity shall, or in the reasonable opinion of the Required
Lenders is likely to, incur any liability in connection with a withdrawal from,
or the Insolvency or Reorganization of, a Multiemployer Plan, (vi) any Other
ERISA Event shall have occurred with respect to a Plan and, (vii) any other
event or condition shall occur or exist with respect to a Plan; and in each case
in clauses (i) through (vii) above, such event or condition, together with all
other such events or conditions, if any, would, in the judgment of the Required
Lenders, reasonably be expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability in excess of amounts paid or insured (as
to which the relevant insurance company has acknowledged coverage) of $5,000,000
or more, and all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 30 days from the entry
thereof; or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created or purported to be created by any of the Security
Documents shall cease to be enforceable and of the same effect and priority
purported to be created thereby with respect to any material amount of the
Collateral; or

(j) the guarantee contained in the Affiliate Guarantee Agreement or any
guarantee agreement executed by a Subsidiary Guarantor pursuant to
Section 5.12(c) shall cease, for any reason, to be in full force and effect
(except as a result of a disposition, liquidation or merger of such Subsidiary
Guarantor permitted by Section 6.4) or any Loan Party or any Affiliate of any
Loan Party shall so assert; or

(k) [Intentionally Reserved]; or

(l) [Intentionally Reserved]; or

 

55



--------------------------------------------------------------------------------

(m) Holdings shall (i) conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations other than
those incidental to its ownership of the Capital Stock of the Borrower and WP
Steel Venture, (ii) incur, create, assume or suffer to exist any Indebtedness or
other liabilities or financial obligations, except (x) nonconsensual obligations
imposed by operation of law, (y) obligations pursuant to the Loan Documents, the
loan documents relating to the Revolving Loan Agreement to which it is a party,
the Series A Notes and the Series B Notes and (z) obligations with respect to
its Capital Stock, including obligations in respect of the retention of
financial, legal and accounting advisors to Holdings, obligations in respect of
insurance and in respect of compensation to directors, officers and or executive
employees of Holdings, or (iii) own, lease, manage or otherwise operate any
properties or assets (including cash (other than cash received in connection
with dividends made by the Borrower and WP Steel Venture in accordance with
Section 6.6 pending application in the manner contemplated by said Section) and
cash equivalents) other than the ownership of shares of Capital Stock of the
Borrower and WP Steel Venture; or

(n) [Intentionally Reserved]; or

(o) any event occurs, whether or not insured or insurable, as a result of which
revenue-producing activities cease or are substantially curtailed (whether as a
result of strike, boycott, an event of force majeure or otherwise) at facilities
of any Group Member generating more than 10% of Holdings’ revenues for the
fiscal year preceding such event and such cessation or curtailment continues for
more than thirty (30) days; or

(p) assets of any Loan Party with a fair market value of $500,000 or more are
attached, seized, levied upon or subjected to a writ or distress warrant, or
come within the possession of any receiver, trustee, custodian or assignee for
the benefit of creditors of any Loan Party and such condition continues for
thirty (30) days or more; or

(q) a Change of Control shall have occurred and the Borrower shall not have
complied with Section 2.6(a) or, if applicable, Esmark shall not have complied
with Section 9.16(a) in connection therewith;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) with respect to Holdings or the Borrower,
automatically the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the other Loan Documents shall immediately become
due and payable and (B) if such event is any other Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable;
provided that if any Event of Default specified in clause (ii) or (iii) of
paragraph (a) continues for a period of thirty (30) days, automatically the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable.
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrower.

 

56



--------------------------------------------------------------------------------

SECTION 8. THE ADMINISTRATIVE AGENT

8.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement, the other
Loan Documents, and each such Lender irrevocably authorizes the Administrative
Agent, in such capacity, to take such action on its behalf under the provisions
of such agreements and documents and to exercise such powers and perform such
duties as are expressly delegated to the Administrative Agent by the terms of
such agreements and documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document, or otherwise exist against the
Administrative Agent.

8.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement or the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

8.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence, bad faith or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or, any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Administrative Agent shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Documents, or to inspect the properties, books or
records of any Loan Party.

8.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to Holdings and the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this

 

57



--------------------------------------------------------------------------------

Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and, the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

8.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

8.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

 

58



--------------------------------------------------------------------------------

8.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by Holdings or the Borrower and without
limiting the obligation of Holdings or the Borrower to do so), ratably according
to their respective Aggregate Exposure Percentages in effect on the date on
which indemnification is sought under this Section (or, if indemnification is
sought after the date upon which the Loans shall have been paid in full, ratably
in accordance with such Aggregate Exposure Percentages immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Loans, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such Agent’s gross
negligence, bad faith or willful misconduct. The agreements in this Section
shall survive the payment of the Loans and all other amounts payable hereunder.

8.8 Agent in Its Individual Capacity. The Administrative Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with any Loan Party as though it were not the Administrative
Agent. With respect to its Loans made or renewed by it, the Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not the
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

8.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower,
provided, however, that such resignation shall not become effective unless and
until there shall be a successor Administrative Agent. If the Administrative
Agent shall deliver notice of its resignation as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 7.1(a) or Section 7.1(f) with
respect to the Borrower shall have occurred and be continuing or unless such
successor is an affiliate of the Administrative Agent) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, including, without limitation, the rights of the
Administrative Agent under the Security Documents, and the term “Administrative
Agent” shall mean such successor agent effective upon such appointment and
approval, and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans. If no successor agent has accepted
appointment as Administrative Agent by the date that is 30 days following a
retiring Administrative Agent’s notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, designate a successor
Administrative Agent, selected from among the Lenders. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 8 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

 

59



--------------------------------------------------------------------------------

SECTION 9. MISCELLANEOUS

9.1 Amendments and Waivers. Neither this Agreement, any other Loan Document, or
any terms hereof or thereof may be amended, supplemented, waived or modified
except in accordance with the provisions of this Section 9.1. The Required
Lenders and each Loan Party party to the relevant Loan Document may, or, with
the written consent of the Required Lenders, the Administrative Agent and each
Loan Party party to the relevant Loan Document may, from time to time, (a) enter
into written amendments, supplements or modifications hereto and to the other
Loan Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan or forgive or waive the principal
payment in respect thereof, extend the scheduled date of any amortization
payment in respect of any Loan, reduce the stated rate of any interest or fee
payable hereunder (except (x) in connection with the waiver of applicability of
any post-default increase in interest rates (which waiver shall be effective
with the consent of the Required Lenders) and (y) that any amendment or
modification of defined terms used in the financial covenants in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (i)) or extend the scheduled date of any payment thereof, in each
case without the written consent of each Lender directly affected thereby;
(ii) eliminate or reduce the voting rights of any Lender under this Section 9.1
or elsewhere or amend this Section 9.1, in each case without the written consent
of such Lender; (iii) subject to the Junior Current Asset Security Agreement
regarding automatic release of Collateral consisting of current assets, release
any of the Collateral subject to the Security Documents or Holdings or any
Subsidiary Guarantor from its obligations under the Affiliate Guarantee
Agreement (or any guarantee agreement executed pursuant to Section 5.12(c))
without the written consent of the Required Lenders; (iv) subject to the Junior
Current Asset Security Agreement regarding automatic release of Collateral
consisting of current assets, release all or substantially all of the Collateral
subject to the Security Documents or all or substantially all of Holdings and
the Subsidiary Guarantors from their obligations under the Affiliate Guarantee
Agreement (or any guarantee agreement executed pursuant to Section 5.12(c))
without the written consent of all Lenders; (v) reduce any percentage specified
in the definition of Required Lenders or consent to the assignment or transfer
by the Borrower of any of its rights and obligations under this Agreement and
the other Loan Documents, in each case without the written consent of all
Lenders; (vi) amend, modify or waive any provision of Section 2.12 without the
written consent of the Required Lenders; or (vii) amend, modify or waive any
provision of Section 8 without the written consent of the Administrative Agent.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

60



--------------------------------------------------------------------------------

9.2 Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered, or three Business Days after being deposited in the mail,
postage prepaid, or, in the case of telecopy notice, when received, addressed as
follows in the case of Holdings, the Borrower and the Administrative Agent, and
as set forth in an administrative questionnaire delivered to the Administrative
Agent in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:

 

  Holdings:   1134 Market Street     Wheeling, West Virginia 26003    
Attention: Paul J. Mooney     Telecopy: (304) 234-2261     Telephone: (304)
234-2340   with a copy to:   McGuireWoods LLP     625 Liberty Avenue     23rd
Floor, Dominion Tower     Pittsburgh, PA 15222     Attn: Scott Westwood  
Borrower:   1134 Market Street     Wheeling, West Virginia 26003     Attention:
Paul J. Mooney     Telecopy: (304) 234-2261     Telephone: (304) 234-2340   with
a copy to:   McGuireWoods LLP     625 Liberty Avenue     23rd Floor, Dominion
Tower     Pittsburgh, PA 15222     Attn: Scott Westwood   Administrative Agent:
  Essar Steel Holdings Limited     10, Frere Felix de Valois Street     Port
Louis     Republic of Mauritius     Attention: Madhu Vuppuluri     Telecopier
No.: 212-758-5860     Email: Madhuv@essar.com

 

61



--------------------------------------------------------------------------------

  with a copy to:   Shearman & Sterling LLP     599 Lexington Avenue     New
York, NY 10022     Attention: Christopher T. Poggi     Telecopier No.:
646-848-7538     Telephone No.: 212-848-7538

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

9.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

9.5 Payment of Expenses and Taxes. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its out-of-pocket costs and expenses incurred
in connection with (i) the development, negotiation, preparation and execution
of, and (ii) any amendment, supplement, waiver or modification to, this
Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Borrower prior to the Effective Date (in the case of amounts to be paid
on the Effective Date) and from time to time thereafter on a quarterly basis or
such other periodic basis as the Administrative Agent shall deem appropriate,
(b) to pay or reimburse each Lender and the Administrative Agent for all its
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the other Loan Documents and any such other
documents, including the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to the Administrative Agent and
of one counsel to the Lenders, (c) to pay, indemnify, and hold each Lender and
the Administrative Agent harmless from, any and all recording and filing fees
and any and all liabilities with respect to, or resulting from any delay in
paying, stamp, excise and other taxes, if any, that may be payable or determined
to be payable in connection with the

 

62



--------------------------------------------------------------------------------

execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (d) to pay, indemnify, and hold each
Lender and the Administrative Agent and their respective officers, directors,
employees, affiliates, agents and controlling persons (each, an “Indemnitee”)
harmless from and against any and all other liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement, the other Loan
Documents and any such other documents, including any of the foregoing relating
to the use of proceeds of the Loans or the violation of, noncompliance with or
liability under, any Environmental Law applicable to the operations of any Group
Member or any properties at any time owned, leased, or in any way used by any
Group Member or any entity for which any Group Member is alleged to be
responsible, and the reasonable fees and expenses of legal counsel in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”); provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee. Without limiting the foregoing,
and to the extent permitted by applicable law, the Borrower agrees not to assert
and to cause its Subsidiaries not to assert, and hereby waives and agrees to
cause its Subsidiaries to waive, all rights for contribution or any other rights
of recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 9.5 shall
be payable not later than 30 days after written demand therefor. Statements
payable by the Borrower pursuant to this Section 9.5 shall be submitted to the
Borrower at the address of the Borrower set forth in Section 9.2, or to such
other Person or address as may be hereafter designated by the Borrower in a
written notice to the Administrative Agent. The agreements in this Section 9.5
shall survive repayment of the Loans and all other amounts payable hereunder.

9.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby, except that
(x) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (y) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with the following:

(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees (each, an “Assignee”) all or a portion of
its rights and obligations under this Agreement (including all or a portion of
the Loans at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld) of the Borrower, provided that no consent of
the Borrower shall be required for an assignment to a Lender or an affiliate of
a Lender or, if an Event of Default has occurred and is continuing, any other
Person.

 

63



--------------------------------------------------------------------------------

(ii) From and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.13,
2.14, 2.15 and 9.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iii) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and the principal amount of the Loans owing to each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.

(iv) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
Administrative Agent shall (i) accept such Assignment and Assumption,
(ii) record the information contained therein in the Register and (iii) give
prompt written notice of the terms of the parties to any such assignment. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(b) (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 9.1 and (2) directly affects such Participant. Subject to the foregoing,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (a) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.7(b) as though it were a Lender, provided such Participant
shall be subject to Section 9.7(a) as though it were a Lender.

 

64



--------------------------------------------------------------------------------

(ii) Participant shall not be entitled to receive any greater payment under
Section 2.13 or 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 2.14 unless such Participant complies with
Section 2.14(d).

(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(d) The Borrower, upon receipt of written request from a Lender, agrees to
promptly issue a Note to such Lender evidencing the Loans held by it.

9.7 Adjustments; Set-off. (a) Except to the extent that this Agreement expressly
provides for payments to be allocated to a particular Lender, if any Lender (a
“Benefited Lender”) shall receive any payment of all or part of the Obligations
owing to it, or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 7.1(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefited Lender to share the excess payment or benefits
of such collateral ratably with each of the Lenders; provided, however, that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to Holdings or the Borrower,
any such notice being expressly waived by Holdings and the Borrower to the
extent permitted by applicable law, upon any amount becoming due and payable by
Holdings or the Borrower hereunder (whether at the stated maturity, by
acceleration or otherwise), to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of Holdings or the Borrower,
as the case may be. Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

65



--------------------------------------------------------------------------------

9.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

9.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.10 Integration. This Agreement together with the other Loan Documents,
represent the entire agreement of Holdings, the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

9.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.12 Submission To Jurisdiction; Waivers. Holdings, Esmark and the Borrower
hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof; provided, that the Administrative Agent, Lenders and
the Loan Parties acknowledge that any appeals from those courts may have to be
heard by a court located outside of New York County; and provided, further that
nothing in this Agreement shall be deemed or operate to preclude the
Administrative Agent from bringing suit or taking other legal action in any
other jurisdiction to realize on the Collateral or any other security for the
Obligations, or to enforce a judgment or other court order in favor of the
Administrative Agent; provided, further that if for any reason the State and
federal courts sitting in the State of New York cannot or will not accept
jurisdiction over any such suit, action or proceeding, then the exclusivity of
jurisdiction in such New York courts shall not apply;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

66



--------------------------------------------------------------------------------

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to Holdings or the
Borrower at its address set forth in Section 9.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

9.13 Acknowledgements. Each of Holdings and the Borrower hereby acknowledges
that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to Holdings or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and Holdings
and the Borrower, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among Holdings, the Borrower and the Lenders.

9.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 9.1)
to take any action requested by the Borrower having the effect of releasing any
Collateral or guarantee obligations (i) to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 9.1 or (ii) under the circumstances
described in paragraph (b) below.

(b) At such time as the Loans and the other obligations under the Loan Documents
shall have been paid in full, the Collateral shall be released from the Liens
created by the Security Documents in favor of the Collateral Agent for the
benefit of the Administrative Agent and the Lenders, and all obligations (other
than those expressly stated to survive such termination) of the Administrative
Agent and each Loan Party under the Security Documents shall terminate, all
without delivery of any instrument or performance of any act by any Person.

 

67



--------------------------------------------------------------------------------

9.15 Amendment and Restatement of Prior Loan Agreement; Representations and
Warranties in the Other Loan Documents.

(a) On and as of the Effective Date, the Prior Loan Agreement is hereby amended
and restated in its entirety by this Agreement. The other Loan Documents shall
remain in full force and effect for the benefit of the Administrative Agent and
the Lenders and are hereby confirmed and ratified in all respects. References in
the other Loan Documents to the Prior Loan Agreement shall be deemed to be
references to this Agreement for all purposes, and references therein to the
Prior Administrative Agent or the Prior Lenders shall be deemed to be references
to the Administrative Agent and the Lenders, as applicable, for all purposes.
The Borrower and Holdings hereby acknowledge and agree that the Loans owing to
the Lenders hereunder are not subject to any claim, defense or right of offset
that the Borrower or Holdings may have had against the Prior Lenders or
otherwise, all of which rights, if any, are hereby irrevocably waived.

(b) Each of the representations and warranties made by any Loan Party in or
pursuant to the other Loan Documents (i) is hereby made for the benefit of the
Administrative Agent and the Lenders as of the Effective Date and (ii) is true
and correct as of the Effective Date, except for representations and warranties
which by their terms relate to a specific date, each of which was true and
correct as of such other date.

9.16 Agreements of Esmark. Esmark hereby agrees as follows:

(a) With the consent of Esmark or if a Change of Control shall have occurred,
the Administrative Agent, at the direction or with the consent of the Required
Lenders, shall have the right, exercisable in its sole discretion, to send a
written notice to Esmark and the Borrower (a “Conversion Exercise Notice”) of
its election to convert up to the Conversion Amount (as defined below) of
principal, interest and any other amounts outstanding under this Agreement to
shares of common stock of Esmark at an exercise price of $12.50 per share.
Within 5 Business Days of Esmark’s receipt of a Conversion Exercise Notice,
Esmark shall issue or transfer to the Administrative Agent or its designee the
number of shares of Esmark common stock specified in such notice.

“Conversion Amount” means an amount equal to the product of (x) 3 million shares
minus the number of shares, if any, converted by the lenders under the ESSG Term
Loan Agreement and (y) $12.50 per share; provided that in the event of any stock
split, reverse stock split, stock dividend (including any dividend or
distribution of securities convertible into Esmark common stock), extraordinary
cash dividends, reorganization, recapitalization, reclassification, combination,
exchange of shares or other like change with respect to Esmark’s common stock
after the Effective Date that would have the effect of diluting the relative
value of 3 million shares of Esmark, such number of shares shall be increased to
the extent necessary to prevent such dilution.

(b) Esmark hereby acknowledges the terms and conditions of this Agreement and
hereby confirms and agrees that notwithstanding the effectiveness of this
Agreement, the Affiliate Guarantee Agreement made by Esmark and the Subsidiary
Guarantors in favor of the Administrative Agent and the Lenders is and shall
continue to be in full force and effect and is hereby ratified and confirmed in
all respects in favor of Essar Steel Holdings Limited, as the Administrative
Agent and sole Lender thereunder as of the Effective Date, and their successors
and assigns.

 

68



--------------------------------------------------------------------------------

9.17 WAIVERS OF JURY TRIAL. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT,
ESMARK AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

69



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

WHEELING-PITTSBURGH CORPORATION By:  

/s/ Michael P. DiClemente

Name:   Michael P. DiClemente Title:   Vice President and Treasurer
WHEELING-PITTSBURGH STEEL CORPORATION,
as Borrower By:  

/s/ Michael P. DiClemente

Name:   Michael P. DiClemente Title:   Vice President and Treasurer Solely with
respect to Sections 9.11, 9.12, 9.16 and 9.17: ESMARK INCORPORATED By:  

/s/ Michael P. DiClemente

Name:   Michael P. DiClemente Title:   Vice President and Treasurer

 

ESSAR STEEL HOLDINGS LIMITED,
as Lender and Administrative Agent By:  

/s/ Madhu Vuppuluri

Name:   Madhu Vuppuluri Title:   Authorized Signatory

 

70



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

RATIO AND COMPLIANCE CERTIFICATE

This Ratio and Compliance Certificate is delivered pursuant to Section 5.2(b) of
Amended and Restated Term Loan Agreement, dated as of May 5, 2008 (as amended,
supplemented or otherwise modified from time to time, the “Term Loan
Agreement”), among Wheeling-Pittsburgh Corporation (“Holdings”),
Wheeling-Pittsburgh Steel Corporation (the “Borrower”), the lenders party
thereto and Essar Steel Holdings Limited, as administrative agent. Unless
otherwise defined herein, terms defined in the Term Loan Agreement and used
herein shall have the meanings given to them in the Term Loan Agreement.

1. I am the duly elected, qualified and acting Chief Financial Officer of the
Borrower.

2. I have reviewed and am familiar with the contents of this Certificate.

3. I have reviewed the terms of the Term Loan Agreement and the Loan Documents
and have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of Holdings and the Borrower during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Certificate this          day of
                    , 200  .

 

 

Name: Title:



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

CLOSING CERTIFICATE

Pursuant to (i) Section 4.1(a)(iii) of the Amended and Restated Term Loan
Agreement, dated as of May 5, 2008 (as amended, supplemented or otherwise
modified from time to time, the “Term Loan Agreement”), among
Wheeling-Pittsburgh Corporation (“Holdings”), Wheeling-Pittsburgh Steel
Corporation (the “Borrower”), the lenders party thereto and Essar Steel Holdings
Limited, as administrative agent, the undersigned as [INSERT TITLE OF OFFICER]
of [INSERT NAME OF LOAN PARTY] (the “Certifying Loan Party”) hereby certifies,
as of the date hereof, as follows:

1. The representations and warranties of the Certifying Loan Party set forth in
the Term Loan Agreement and each of the other Loan Documents (as defined the
Term Loan Agreement) to which it is a party or which are contained in any
certificate furnished by or on behalf of the Certifying Loan Party pursuant to
the Term Loan Agreement and any of the other Loan Documents to which it is a
party are true and correct in all material respects on and as of the date hereof
with the same effect as if made on the date hereof, except for representations
and warranties expressly stated to relate to a specific earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date.

2. [                    ] is the duly elected and qualified Corporate Secretary
of the Certifying Loan Party and the signature set forth for such officer below
is such officer’s true and genuine signature.

3. No Default or Event of Default under (and as such terms are defined in) the
Term Loan Agreement has occurred and is continuing as of the date hereof.
[Borrower only]

4. The conditions precedent set forth in Section 4.1 of the Term Loan Agreement
were satisfied as of the Effective Date (as defined the Term Loan Agreement).
[Borrower only]

The undersigned Corporate Secretary of the Certifying Loan Party certifies, as
of the date hereof, as follows:

1. There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Certifying Loan Party, nor has any other event
occurred adversely affecting or threatening the continued corporate existence of
the Certifying Loan Party. The Certifying Loan Party is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization.

2. Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Certifying Loan Party on
                    ; such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect
and are the only corporate proceedings of the Certifying Loan Party now in force
relating to or affecting the matters referred to therein.

3. Attached hereto as Annex 2 is a true and complete copy of the By-Laws of the
Certifying Loan Party as in effect on the date hereof.

4. Attached hereto as Annex 3 is a true and complete copy of the Certificate of
Incorporation of the Certifying Loan Party as in effect on the date hereof
certified by the jurisdiction in which the Certifying Loan Party was organized.

 

79



--------------------------------------------------------------------------------

5. Attached hereto as Annex 4 is a true and complete copy of each Security
Document, the Affiliate Guarantee Agreement and the Environmental Indemnity
Agreement as in effect on the date hereof, together with all amendments,
supplements, extensions and other modifications thereto.

6. The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents to which it is a party:

 

Name

 

Office

 

Signature

   

 

   

 

   

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.

 

 

   

 

Name:     Name: Title:     Title: Corporate Secretary

Date: May 5, 2008



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

ASSIGNMENT AND ASSUMPTION

Reference is made to Amended and Restated Term Loan Agreement, dated as of
May 5, 2008 (as amended, supplemented or otherwise modified from time to time,
the “Term Loan Agreement”), among Wheeling-Pittsburgh Corporation (“Holdings”),
Wheeling-Pittsburgh Steel Corporation (the “Borrower”), the lenders party
thereto and Essar Steel Holdings Limited, as administrative agent. Unless
otherwise defined herein, terms defined in the Term Loan Agreement and used
herein shall have the meanings given to them in the Term Loan Agreement.

The Assignor identified on Schedule I hereto (the “Assignor”) and the Assignee
identified on Schedule 1 hereto (the “Assignee”) agree as follows:

1. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule I hereto (the
“Assigned Interest”) in and to the Assignor’s rights and obligations under the
Term Loan Agreement with respect to those credit facilities contained in the
Term Loan Agreement as are set forth on Schedule 1 hereto (individually, an
“Assigned Facility”; collectively, the “Assigned Facilities”), in a principal
amount for each Assigned Facility as set forth on Schedule 1 hereto.

2. The Assignor (a) represents and warrants that its name set forth on Schedule
I hereto is its legal name, that it is the beneficial owner of the interest or
interests assigned by it hereunder, and that such interest or interests are free
and clear of any adverse claim; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Term Loan Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Term Loan Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto, other than that the
Assignor has not created any adverse claim upon. the interest being assigned by
it hereunder and that such interest is free and clear of any such adverse claim;
(c) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Holdings, the Borrower, any of their
Affiliates or any other obligor or the performance or observance by Holdings,
the Borrower, any of their Affiliates or any other obligor of any of their
respective obligations under the Credit Agreement or any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; and
(d) attaches the Note or Notes (if any) held by such Assignor and request that
the Administrative Agent exchange such Note or Notes for a new Note or Notes
payable to the order of such Assignee in an amount equal to the Commitments
assumed by such Assignee pursuant hereto and such Assignor in an amount equal to
the Commitments retained by such Assignor under the Term Loan Agreement,
respectively, as specified on Schedule 1 hereto.

3. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Term Loan Agreement, together with copies of the financial
statements delivered pursuant to Section 3.1 thereof and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents or any Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Term Loan Agreement, the other Loan Documents or any other



--------------------------------------------------------------------------------

instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Term Loan Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Term Loan Agreement and will
perform in accordance with its terms all the obligations which by the terms of
the Term Loan Agreement are required to be performed by it as a Lender
including, if it is organized under the laws of a jurisdiction outside the
United States, its obligation pursuant to Section 2.14(d) of the Term Loan
Agreement.

4. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment described in Schedule 1 hereto (the “Effective Date”).
Following the execution of this Assignment and Assumption, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Term Loan Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.

6. From and after the Effective Date, (a) the Assignee shall be a party to the
Term Loan Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Term Loan
Agreement.

7. This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.



--------------------------------------------------------------------------------

Schedule 1

to Assignment and Assumption with respect to the

Amended and Restated Term Loan Agreement, dated as of May 5, 2008, among
Wheeling-Pittsburgh Corporation, Wheeling-

Pittsburgh Steel Corporation, the lenders party thereto and Essar Steel Holdings
Limited, as administrative agent,

 

Name of Assignor:   __________ ________________ Name of Assignee:   __________
________________

Effective Date of Assignment:  

 

Percentage interest assigned:  

 

Commitment assigned:  

 

Outstanding principal

amount assigned:

 


 

Principal amount of Note

payable to Assignor:

 


 

Principal Amount assigned:  

 

 

[Name of Assignee]     [Name of Assignor] By  

 

    By:  

 

Title:       Title:   Accepted for Recordation in the Register:     Required
Consents (if any):                                          , as Administrative
Agent     Wheeling-Pittsburgh Steel Corporation By:  

 

    By:  

 

Title:       Title:  



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

EXEMPTION CERTIFICATE

Reference is made to the Amended and Restated Term Loan Agreement, dated as of
May 5, 2008 (as amended, supplemented or otherwise modified from time to time,
the “Term Loan Agreement”), among Wheeling-Pittsburgh Corporation (“Holdings”),
Wheeling-Pittsburgh Steel Corporation (the “Borrower”), the lenders party
thereto and Essar Steel Holdings Limited, as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Term Loan Agreement and used herein shall have the meanings given
to them in the Term Loan Agreement.                              (the “Non-U.S.
Lender”) is providing this certificate pursuant to Section 2.14(d) of the Term
Loan Agreement. The Non-U.S. Lender hereby represents and warrants that:

1. The Non-U.S. Lender is the sole record and beneficial owner of the Loans in
respect of which it is providing this certificate.

2. The Non-U.S. Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”).

3. The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code.

4. The Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

IN WITNESS WHEREOF, the undersigned has duly executed this certificate.

 

[NAME OF NON-U.S. LENDER] By  

 

Name:   Title:   Date:  



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

PERFECTION CERTIFICATE

Reference is made to the Amended and Restated Term Loan Agreement, dated as of
May 5, 2008 (as amended, supplemented or otherwise modified from time to time,
the “Term Loan Agreement”), among Wheeling-Pittsburgh Corporation (“Holdings”),
Wheeling-Pittsburgh Steel Corporation (the “Borrower”), the lenders party
thereto and Essar Steel Holdings Limited, as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used but not defined
herein have the meanings assigned in the Term Loan Agreement or the Security
Agreement referred to therein, as applicable.

The undersigned, hereby certifies to the Administrative Agent, as of the date
hereof, as follows:

1. Names. (a) The exact corporate name of each direct and indirect Subsidiary of
Holdings, as such name appears in its respective certificate of incorporation,
is as set forth in Schedule 1.

(b) Each Subsidiary (other than Inactive Subsidiaries) listed on Schedule 1 is a
Grantor under each of the Security Agreement and the Junior Asset Security
Agreement and, except for the Borrower, is a Subsidiary Guarantor under the
Affiliate Guarantee Agreement or a comparable guarantee agreement.

(c) No Grantor has used any other corporate name since the consummation of the
Plan of Reorganization.

(d) No Grantor has changed its identity or corporate structure in any way since
the consummation of the Plan of Reorganization.

(e) Set forth on Schedule 1 is the organizational number of each Grantor that is
a registered organization.

(f) Set forth on Schedule 1 is the Federal Taxpayer Identification Number of
each Grantor.

2. Current Locations. (a) The chief executive office of each Grantor is located
at the address set forth below its name on Schedule 1.

(b) The jurisdiction of formation of each Grantor that is a registered
organization is set forth opposite its name on Schedule 1.

3. Stock Ownership and other Equity Interests. Attached hereto as Schedule 3(A)
is a true and correct list of all the issued and outstanding Capital Stock of
the Borrower and each other direct and indirect Subsidiary of Holdings and the
record and beneficial owners of such Capital Stock. Attached hereto as Schedule
3(B) is a true and correct list of each equity investment of Holdings, the
Borrower or any Subsidiary thereof that represents 50% or less of the equity of
the entity in which such investment was made.



--------------------------------------------------------------------------------

4. Debt Instruments. Attached hereto as Schedule 4 is a true and correct list of
all instruments, including any promissory notes, and other evidence of
indebtedness held by each Grantor that are required to be pledged under the
Security Agreement, including all intercompany notes between Holdings and each
Subsidiary of Holdings and each Subsidiary of Holdings and each other such
Subsidiary.

5. Advances. Attached hereto as Schedule 5 is a true and correct list all
advances made by Holdings to any Subsidiary of Holdings or made by any
Subsidiary of Holdings to Holdings or to any other Subsidiary of Holdings (other
than those identified on Schedule 5), which advances are, or will be on and
after the date hereof, evidenced by one or more intercompany notes pledged to
the Collateral Agent under the Collateral Agreement and (b) a true and correct
list of all unpaid intercompany transfers of goods sold and delivered by or to
Holdings or any Subsidiary of Holdings.

6. Real Property. Attached hereto as Schedule 6 is a true and correct list of
all real property owned by any Grantor in fee simple.

7. Intellectual Property. Attached hereto as Schedule 7(A) is a schedule setting
forth each Grantor’s Patents, Patent Licenses, Trademarks and Trademark
Licenses, including the name of the registered owner, the registration number
and the expiration date of each Patent, Patent License, Trademark and Trademark
License owned by any Grantor. Attached hereto as Schedule 7(B) is a schedule
setting forth all of each Grantor’s Copyrights and Copyright Licenses, including
the name of the registered owner, the registration number and the expiration
date of each Copyright or Copyright License owned by any Grantor.

8. Commercial Tort Claims. Attached hereto as Schedule 8 is a true and correct
list of commercial tort claims in excess of $250,000 held by any Grantor,
including a brief description thereof.

9. Depository Institutions. Attached hereto as Schedule 8 is a true and correct
list of all depository institutions where the Borrower and each Grantor
currently maintains bank accounts.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this Certificate as of
this          day of 200  .

 

WHEELING-PITTSBURGH CORPORATION By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF

AFFILIATE CONSENT

Dated as of May 5, 2008

Each of the undersigned hereby consents to the Amended and Restated Term Loan
Agreement dated as of the date hereof (the “Agreement”) and hereby confirms and
agrees that notwithstanding the effectiveness of the Agreement, the Affiliate
Guarantee Agreement, the Environmental Indemnity Agreement and each Security
Document (each as defined therein) to made by the undersigned in favor of the
Administrative Agent and the Lenders under the Agreement is and shall continue
to be in full force and effect and is hereby ratified and confirmed in all
respects in favor of Essar Steel Holdings Limited, as the Administrative Agent
and sole Lender thereunder as of the Effective Date, and their successors and
assigns.

 

ESMARK STEEL SERVICE GROUP, INC. By  

 

Name:   Title:   METAL CENTERS, LLC By  

 

Name:   Title:   WP STEEL VENTURE CORPORATION By  

 

Name:   Title:  